EXHIBIT 10.15































Your plan is an important legal document. This sample plan has been prepared
based on our understanding of the desired provisions. It may not fit your
situation. You should consult with your lawyer on the plan's legal and tax
implications. Neither Principal Life Insurance Company nor its agents can be
responsible for the legal or tax aspects of the plan nor its appropriateness for
your situation. If you wish to change the provisions of this sample plan, you
may ask us to prepare new sample wording for you and your lawyer to review.



 
 

--------------------------------------------------------------------------------

 











CAPITOL BANCORP LIMITED
RETIREMENT PLAN


































































401(k) Plan CL2009


Restated January 1, 2011



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




INTRODUCTION


ARTICLE I                                     FORMAT AND DEFINITIONS


Section  1.01                              -----                 Format
Section  1.02                              -----                 Definitions


ARTICLE II                                     PARTICIPATION


Section  2.01                              -----                 Active
Participant
Section  2.02                              -----                 Inactive
Participant
Section  2.03                              -----                 Cessation of
Participation
Section  2.04                              -----                 Adopting
Employers - Multiple Employer Plan


ARTICLE III                                     CONTRIBUTIONS


Section  3.01                              -----                 Employer
Contributions
Section  3.01A                           -----                 Rollover
Contributions
Section  3.02                              -----                 Forfeitures
Section  3.03                              -----                 Allocation
Section  3.04                              -----                 Contribution
Limitation
Section  3.05                              -----                 Excess Amounts
Section  3.06                              -----                 Prohibited
Allocations of Qualifying Employer Securities


ARTICLE IV                                     INVESTMENT OF CONTRIBUTIONS


Section  4.01                              -----                 Investment and
Timing of Contributions
Section  4.02                              -----                 Investment in
Qualifying Employer Securities


ARTICLE V                                     BENEFITS


Section  5.01                              -----                 Retirement
Benefits
Section  5.02                              -----                 Death Benefits
Section  5.03                              -----                 Vested Benefits
Section  5.04                              -----                 When Benefits
Start
Section  5.05                              -----                 Withdrawal
Benefits
Section  5.06                              -----                 Loans to
Participants
Section  5.07                              -----                 Distributions
Under Qualified Domestic Relations Orders


ARTICLE VI                                     DISTRIBUTION OF BENEFITS


Section  6.01                              -----                 Automatic Forms
of Distribution
Section  6.02                              -----                 Optional Forms
of Distribution
Section  6.03                              -----                 Election
Procedures
Section  6.04                              -----                 Notice
Requirements
Section  6.05                              -----                 Forms of
Distribution for Qualifying Employer Securities
Section  6.06                              -----                 Put Option
Section  6.07                              -----                 Right of First
Refusal
 










RESTATEMENT JANUARY 1, 2011
i
TABLE OF CONTENTS  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE VII                                     REQUIRED MINIMUM DISTRIBUTIONS


Section  7.01                              -----                 Application
Section  7.02                              -----                 Definitions
Section  7.03                              -----                 Required
Minimum Distributions
Section  7.04                              -----                 Transition
Rules


ARTICLE VIII                                     TERMINATION OF THE PLAN


ARTICLE IX                                     ADMINISTRATION OF THE PLAN


Section  9.01                              -----                 Administration
Section  9.02                              -----                 Expenses
Section  9.03                              -----                 Records
Section  9.04                              -----                 Information
Available
Section  9.05                              -----                 Claim
Procedures
Section  9.06                              -----                 Delegation of
Authority
Section  9.07                              -----                 Exercise of
Discretionary Authority
Section  9.08                              -----                 Transaction
Processing
Section  9.09                              -----                 Voting and
Tender of Qualifying Employer Securities
Section  9.10                              -----                 Voting and
Tender of Self-Directed Brokerage Accounts


ARTICLE X                                     GENERAL PROVISIONS


Section 10.01                              -----                 Amendments
Section 10.02                              -----                 Direct
Rollovers
Section 10.03                              -----                 Mergers and
Direct Transfers
Section 10.04                              -----                 Provisions
Relating to the Insurer and Other Parties
Section 10.05                              -----                 Employment
Status
Section 10.06                              -----                 Rights to Plan
Assets
Section 10.07                              -----                 Beneficiary
Section 10.08                              -----                 Nonalienation
of Benefits
Section 10.09                              -----                 Construction
Section 10.10                              -----                 Legal Actions
Section 10.11                              -----                 Small Amounts
Section 10.12                              -----                 Word Usage
Section 10.13                              -----                 Change in
Service Method
Section 10.14                              -----                 Military
Service


ARTICLE XI                                     TOP-HEAVY PLAN REQUIREMENTS


Section 11.01                              -----                 Application
Section 11.02                              -----                 Definitions
Section 11.03                              -----                 Modification of
Contributions


PLAN EXECUTION


APPENDIX A













RESTATEMENT JANUARY 1, 2011
ii
TABLE OF CONTENTS  (7-10182)



 
 

--------------------------------------------------------------------------------

 

INTRODUCTION




The Primary Employer previously established a 401(k) plan on January 1, 1987.
Appendix A shows the date each Adopting Employer adopted the 401(k) plan. The
Primary Employer also previously established an employee stock ownership plan
(ESOP) on January 1, 1988. The Primary Employer is of the opinion that the
Capitol Bancorp Ltd. Employee Stock Ownership Plan should be merged with the
Capitol Bancorp Ltd 401(k) Plan. Effective January 1, 2011, the two plans are
merging into this surviving plan. The surviving plan is being amended and
restated with an effective date of January 1, 2011, and the plan name is being
changed to “Capitol Bancorp Limited Retirement Plan.” The restated plan is a
multiple employer plan as described in Code Section 413(c). Adopting Employers
who are more than 50% owned by Capitol Bancorp Limited may first adopt the ESOP
component on or after January 1, 2011. Only the Primary Employer had adopted the
ESOP component prior to January 1, 2011.


The Primary Employer is of the opinion that the plans should be changed. It
believes that the best means to accomplish these changes is to completely
restate the plans’ terms, provisions and conditions. The restatement, effective
January 1, 2011, is set forth in this document and is substituted in lieu of the
prior documents with the exception of any good faith compliance amendments and
any model amendments. Such amendment(s) shall continue to apply to this restated
plan until such provisions are integrated into the plan or such amendment(s) are
superseded by another amendment.


The restated plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the plans on December 31, 2010, shall
continue to be covered under the restated plan with no loss of benefits.


It is intended that the plan, as restated, shall consist of two components. One
component of the plan is intended to qualify as a profit sharing plan under Code
Section 401(a) that includes a qualified cash or deferred arrangement under Code
Section 401(k) under the Internal Revenue Code of 1986. This component includes
contributions that are invested in funds other than company stock. This
component of the plan provides for participant-directed investments and is
intended to comply with ERISA Section 404(c). This component is to be considered
the non-ESOP component of the Plan. The other component is intended to qualify
as a qualified stock bonus plan under Code Section 401(a), and as an employee
stock ownership plan (ESOP) under Code Section 4975(e)(7) under the Internal
Revenue Code of 1986, including any later amendments to the Code. This component
includes contributions invested in company stock and shall be considered the
ESOP component of the Plan. The ESOP component of the Plan is intended to
primarily invest in common stock of the Employer. The underlying Trust for both
components of the Plan is intended to be exempt from taxation under Code Section
501.


This plan includes the statutory, regulatory, and guidance changes specified in
the 2009 Cumulative List of Changes in Plan Qualification Requirements (2009
Cumulative List) contained in Internal Revenue Service Notice 2009-98 and the
qualification requirements and guidance published before the issuance of such
list.  The provisions of this plan apply as of the effective date of the
restatement unless otherwise specified.











RESTATEMENT JANUARY 1, 2011
1
INTRODUCTION  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE I


FORMAT AND DEFINITIONS


SECTION 1.01--FORMAT.


Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise.


These words and phrases have an initial capital letter to aid in identifying
them as defined terms.


SECTION 1.02--DEFINITIONS.


 
Account means, for a Participant, his share of the Plan Fund. Separate
accounting records are kept for those parts of his Account that result from:



(a)          Pre-tax Elective Deferral Contributions


(b)         Matching Contributions


(c)         Qualified Nonelective Contributions


(d)         Rollover Contributions


(e)         ESOP Discretionary Contributions


 
Cash dividends paid on shares of Qualifying Employer Securities credited to the
account maintained to reflect Contributions (with a separate dividend source
account for each such type of contribution) that are initially reinvested in
Qualifying Employer Securities at the election of the Participant.



 
If the Participant's Vesting Percentage is less than 100% as to any of the
Employer Contributions, a separate accounting record will be kept for any part
of his Account resulting from such Employer Contributions and, if there has been
a prior Forfeiture Date, from such Contributions made before a prior Forfeiture
Date.



 
A Participant's Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant's Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement and to any expenses
associated therewith.



 
Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before January 1, 1987.



 
ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in subparagraph (d) of the EXCESS AMOUNTS SECTION of Article III.



 
Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.

 










RESTATEMENT JANUARY 1, 2011
2
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Adopting Employer means an employer listed in the ADOPTING EMPLOYERS - MULTIPLE
EMPLOYER PLAN SECTION of Article II.



 
ADP Test means the nondiscrimination test described in Code Section 401(k)(3) as
provided for in subparagraph (c) of the EXCESS AMOUNTS SECTION of Article III.



 
Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and which is affiliated within the
meaning of Code Section 414(m) and the regulations thereunder. Such a group
includes at least two organizations one of which is either a service
organization (that is, an organization the principal business of which is
performing services), or an organization the principal business of which is
performing management functions on a regular and continuing basis. Such service
is of a type historically performed by employees. In the case of a management
organization, the Affiliated Service Group shall include organizations related,
within the meaning of Code Section 144(a)(3), to either the management
organization or the organization for which it performs management
functions.  The term Controlled Group, as it is used in this Plan, shall include
the term Affiliated Service Group. Affiliated Service Group members shall be
determined separately for the Primary Employer and each Adopting Employer.



 
Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.



 
Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year.



 
Annuity Contract means the annuity contract or contracts into which the Trustee
or the Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan.



 
Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.



 
Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies.  See the BENEFICIARY SECTION
of Article X.



 
Catch-up Contributions means Elective Deferral Contributions made to the Plan
that are in excess of an otherwise applicable Plan limit and that are made by
Participants who are age 50 or older by the end of the taxable year. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the Maximum Annual Additions, as defined in the CONTRIBUTION
LIMITATION SECTION of Article III, the dollar limitation on Elective Deferral
Contributions under Code Section 402(g) (not counting Catch-up Contributions),
and the limit imposed by the ADP Test.



 
Catch-up Contributions are not subject to the limits on the Maximum Annual
Additions, as defined in the CONTRIBUTION LIMITATION SECTION of Article III, are
not counted in the ADP Test, and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-up Contributions made in prior
years are counted in determining whether the Plan is top-heavy).



 
Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM PROCEDURES SECTION of Article IX.

 










RESTATEMENT JANUARY 1, 2011
3
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
 
Code means the Internal Revenue Code of 1986, as amended.



 
Compensation means, except for purposes of the CONTRIBUTION LIMITATION SECTION
of Article III and Article XI, the total earnings, except as modified in this
definition, from the Employer during any specified period.



 
"Earnings" in this definition means wages, within the meaning of Code Section
3401(a), and all other payments of compensation to an Employee by the Employer
(in the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code Sections
6041(d), 6051(a)(3), and 6052. Earnings shall be determined without regard to
any rules under Code Section 3401(a) that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code Section
3401(a)(2)). The type of compensation that is reported in the "Wages, Tips and
Other Compensation" box on Form W-2 satisfies this definition.



For any Self-employed Individual, Compensation means Earned Income.


 
Except as provided herein, Compensation for a specified period is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such period.



 
For Plan Years beginning on or after July 1, 2007, Compensation for a Plan Year
shall also include Compensation paid by the later of 2 1/2 months after an
Employee’s Severance from Employment with the Employer maintaining the Plan or
the end of the Plan Year that includes the date of the Employee’s Severance from
Employment with the Employer maintaining the Plan, if (i) the payment is regular
Compensation for services during the Employee’s regular working hours, or
Compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
payments, and, absent a Severance from Employment, the payments would have been
paid to the Employee while the Employee continued in employment with the
Employer; (ii) the payment is for unused accrued bona fide sick, vacation or
other leave that the Employee would have been able to use if employment had
continued; or (iii) the payment is received by the Employee pursuant to a
nonqualified unfunded deferred compensation plan and would have been paid at the
same time if employment had continued, but only to the extent includible in
gross income.



 
Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Limitation
Year that includes the date of Severance from Employment.



 
Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Plan Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.



 
Compensation paid or made available during a specified period shall include
amounts that would otherwise be included in Compensation but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b). Compensation shall also include employee contributions “picked up” by a
governmental entity and, pursuant to Code Section 414(h)(2), treated as Employer
contributions.



 
Compensation shall include Differential Wage Payments.

 










RESTATEMENT JANUARY 1, 2011
4
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
For purposes of the EXCESS AMOUNTS SECTION of Article III, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).



 
For Plan Years beginning on or after January 1, 2002, the annual Compensation of
each Participant taken into account in determining contributions and allocations
for any determination period (the period over which Compensation is determined)
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B). In modification of the foregoing,
Elective Deferral Contributions may be made with respect to Compensation which
exceeds the annual compensation limit, provided such Elective Deferral
Contributions otherwise satisfy any applicable limitations. The cost-of-living
adjustment in effect for a calendar year applies to any determination period
beginning with or within such calendar year. The annual compensation limit shall
be applied separately with respect to Compensation from each Employer Group.



 
If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction. The numerator of the fraction is
the number of months in the short determination period, and the denominator of
the fraction is 12.



 
If Compensation for any prior determination period is taken into account in
determining a Participant's contributions or allocations for the current Plan
Year, the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions and allocations in Plan Years
beginning on or after January 1, 2002, the annual compensation limit in effect
for determination periods beginning before that date is $200,000.



 
Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.



 
Compensation Year means the consecutive 12-month period ending on the last day
of each Plan Year, including corresponding periods before January 1, 1987.



 
Contributions means Employer Contributions and Rollover Contributions as set out
in Article III, unless the context clearly indicates only specific contributions
are meant.



 
Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that is under common control. A Controlled Group includes
any group of corporations, trades, or businesses, whether or not incorporated,
which is either a parent-subsidiary group, a brother-sister group, or a combined
group within the meaning of Code Section 414(b), Code Section 414(c) and the
regulations thereunder and, for purposes of determining contribution limitations
under the CONTRIBUTION LIMITATION SECTION of Article III, as modified by Code
Section 415(h). The term Controlled Group, as it is used in this Plan, shall
include the term Affiliated Service Group and any other employer required to be
aggregated with the Employer under Code Section 414(o) and the regulations
thereunder. Controlled Group members shall be determined separately for the
Primary Employer and each Adopting Employer.

 
 
Designated Beneficiary means the individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code Section
401(a)(9) and section 1.401(a)(9)-4 of the regulations.











RESTATEMENT JANUARY 1, 2011
5
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 




 
Differential Wage Payments means any payments which are made by an Employer to
an individual with respect to any period during which the individual is
performing Qualified Military Service while on active duty for a period of more
than 30 days, and represents all or a portion of the wages the individual would
have received from the Employer if the individual were performing service for
the Employer.



 
Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.



 
Distributee means an Employee or former Employee. In addition, the Employee's
(or former Employee's) surviving spouse and the Employee's (or former
Employee's) spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.



 
Early Retirement Age means a Participant’s age on the date he meets the
following requirement(s):



 
(a)
He has attained age 55.

 
 
(b)
He has completed 6 years of Vesting Service. 

 
 
Early Retirement Date means any day before a Participant’s Normal Retirement
Date that the Participant selects for the start of his retirement benefits. This
day shall be on or after the date he has a Severance from Employment and reaches
Early Retirement Age. If a Participant has a Severance from Employment before
satisfying any age requirement for Early Retirement Age, but after satisfying
any other requirements, the Participant shall be entitled to elect an early
retirement benefit upon satisfying such age requirement.



 
Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.



 
Net earnings shall be determined with regard to the deduction allowed to the
employer by Code Section 164(f) for taxable years beginning after December 31,
1989.



 
Elective Deferral Contributions means contributions made by the Employer in
accordance with elective deferral agreements between Eligible Employees and the
Employer.



 
Elective deferral agreements shall be made, changed, or terminated according to
the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article III.



 
Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.



 
Elective Deferral Contributions means Pre-tax Elective Deferral Contributions.

 








RESTATEMENT JANUARY 1, 2011
6
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Eligibility Service means an Employee's Period of Service. Eligibility Service
shall be measured from his Employment Commencement Date to his most recent
Severance Date. This Period of Service shall be reduced by any Period of
Severance that occurred prior to his most recent Severance Date, unless such
Period of Severance is included under the service spanning rule below. This
period of Eligibility Service shall be expressed as days.



 
However, Eligibility Service is modified as follows:



 
Service with a Predecessor Employer that did not maintain this Plan included:



 
An Employee's service with a Predecessor Employer that did not maintain this
Plan shall be included as service with the Employer. An Employee's service with
such Predecessor Employer shall be counted only if service continued with the
Employer without interruption. This service includes service performed while a
proprietor or partner.



 
Period of Military Duty included:



 
A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited.



 
Period of Severance included (service spanning rule):



 
A Period of Severance shall be deemed to be a Period of Service under either of
the following conditions:



 
(a)
the Period of Severance immediately follows a period during which an Employee is
not absent from work and ends within 12 months; or



 
(b)
the Period of Severance immediately follows a period during which an Employee is
absent from work for any reason other than quitting, being discharged, or
retiring (such as a leave of absence or layoff) and ends within 12 months of the
date he was first absent.



 
Controlled Group service included:



 
An Employee's service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.



 
Eligible Employee means any Employee of the Employer excluding the following:



 
Bargaining class, unless such bargaining agreement provides for participation in
this Plan. Represented for collective bargaining purposes by any collective
bargaining agreement between the Employer and employee representatives, if
retirement benefits were the subject of good faith bargaining and if two percent
or less of the Employees who are covered pursuant to that agreement are
professionals as defined in section 1.410(b)-9 of the regulations. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are Employees who are owners, officers, or
executives of the Employer.

 








RESTATEMENT JANUARY 1, 2011
7
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Nonresident alien, within the meaning of Code Section 7701(b)(1)(B), who
receives no earned income, within the meaning of Code Section 911(d)(2), from
the Employer that constitutes income from sources within the United States,
within the meaning of Code Section 861(a)(3), or who receives such earned income
but it is all exempt from income tax in the United States under the terms of an
income tax convention.



 
An Employee considered by the Employer to be an independent contractor, or the
employee of an independent contractor, who is later determined by the Internal
Revenue Service to be an Employee.



 
However, to the extent an Employee becomes an Employee as a result of a Code
Section 410(b)(6)(C) transaction, that Employee shall not be an Eligible
Employee during the period beginning on the date of the transaction and ending
on the last day of the first Plan Year beginning after the date of the
transaction. This period is called the transition period. The transition period
may end earlier if there is a significant change in the coverage under the Plan
or if the Employer chooses to cover all similarly situated Employees as of an
earlier date. A Code Section 410(b)(6)(C) transaction is an asset or stock
acquisition, merger, or similar transaction involving a change in the employer
of the employees of a trade or business.



 
Eligible Retirement Plan means an eligible plan under Code Section 457(b) which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), for taxable years beginning
on or after January 1, 2008, an individual retirement plan described in Code
Section 408A(b) subject to any limitations described in Code Section 408A(c), an
annuity plan described in Code Section 403(a), an annuity contract described in
Code Section 403(b), or a qualified plan described in Code Section 401(a), that
accepts the Distributee's Eligible Rollover Distribution. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the Alternate Payee
under a qualified domestic relations order, as defined in Code Section 414(p).



 
For taxable years beginning on or after January 1, 2006, if any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a designated Roth account, an Eligible Retirement Plan with respect to such
portion shall include only (i) another designated Roth account of the individual
from whose Account the payments or distributions were made under an annuity plan
described in Code Section 403(a) or a qualified plan described in Code Section
401(a); (ii) another designated Roth account of such individual under an annuity
contract described in Code Section 403(b); or (iii) a Roth IRA described in Code
Section 408A of such individual.



 
Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's Designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9); (iii) any hardship distribution; (iv) the portion of any other
distribution(s) that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities); and (v) any other distribution(s) that is reasonably expected to
total less than $200 during a year.

 








RESTATEMENT JANUARY 1, 2011
8
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be transferred only to (i) an individual retirement account or individual
retirement annuity described in Code Section 408(a) or (b); (ii) for taxable
years beginning on or after January 1, 2007, a qualified plan (defined
contribution or defined benefit) or an annuity contract described in Code
Section 403(b) that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible; or (iii) for taxable years beginning on or after January 1, 2008, an
individual retirement plan described in Code Section 408A(b) subject to any
limitations in Code Section 408A(c) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.



 
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of the portion of a designated
Roth account that is not includible in a Participant’s gross income. However,
for taxable years beginning on or after January 1, 2006, such portion may be
transferred only to a Roth IRA described in Code Section 408A or to a designated
Roth account under another plan that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.



 
If the distribution includes any portion of a designated Roth account, in
determining if (v) above applies: (i) any portion of the distribution from the
designated Roth account shall not be treated as an Eligible Rollover
Distribution if it is reasonably expected to total less than $200 during a year
and (ii) the balance of the distribution, if any, shall not be treated as an
Eligible Rollover Distribution if it is reasonably expected to total less than
$200 during a year.  In addition, for taxable years beginning on or after
January 1, 2006, a designated Roth account and all other accounts under the Plan
shall be treated as accounts held under two separate plans and shall not be
combined in determining a mandatory distribution of an Eligible Rollover
Distribution greater than $1,000 in the DIRECT ROLLOVERS SECTION of Article X.



 
Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.



 
Beginning January 1, 2009, the term Employee shall include any individual
receiving Differential Wage Payments.



 
The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraphs as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraphs
as provided in Code Section 414(n) or (o).



 
Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer and all Adopting Employers. This will also
include any successor corporation or firm of the Employer which shall, by
written agreement, assume the obligations of this Plan or any Predecessor
Employer that maintained this Plan.

 








RESTATEMENT JANUARY 1, 2011
9
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Employer Contributions means

 
Elective Deferral Contributions
Matching Contributions
Qualified Nonelective Contributions
ESOP Discretionary Contributions


 
as set out in Article III and contributions made by the Employer in accordance
with the provisions of the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI,
unless the context clearly indicates only specific contributions are meant.



 
Employer Group means each separate group of entities which consist of the
Primary Employer and all Adopting Employers that are members of the same
Controlled Group as the Primary Employer or consist of an Adopting Employer that
is not a member of the same Controlled Group as the Primary Employer and all
other Adopting Employers who are members of the same Controlled Group as such
Adopting Employer.



 
Employment Commencement Date means the date an Employee first performs an Hour
of Service.



 
Entry Date means the date an Employee first enters the Plan as an Active
Participant for purposes of specified Contributions in the ACTIVE PARTICIPANT
SECTION of Article II.



 
ERISA means the Employee Retirement Income Security Act of 1974, as amended.



 
ESOP Discretionary Contributions means Contributions contributed by the Employer
or an Adopting Employer in the form of Qualifying Employer Securities or in cash
designated by the Employer to be invested in Qualifying Employer Securities or
designated to repay any outstanding Exempt Loan.  See the EMPLOYER CONTRIBUTIONS
SECTION of Article III.



 
Exempt Loan means a loan or other extension of credit to the Plan to enable the
Plan to acquire shares of Qualifying Employer Securities, or to refinance a
prior Exempt Loan.



 
Fiscal Year means the Primary Employer's taxable year. The last day of the
Fiscal Year is December 31.



 
Forfeiture means the part, if any, of a Participant's Account that is forfeited.
See the FORFEITURES SECTION of Article III.



 
Forfeiture Date means, as to a Participant, the date the Participant incurs five
consecutive Vesting Breaks in Service.



 
Highly Compensated Employee means any Employee who:



 
(a)
was a 5-percent owner at any time during the year or the preceding year, or



 
(b)
for the preceding year had compensation from the Employer in excess of $80,000
and, if the Employer so elects, was in the top-paid group for the preceding
year. The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.

 








RESTATEMENT JANUARY 1, 2011
10
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If the Employer makes a calendar year data election,
the look-back year shall be the calendar year beginning with or within the
look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent
owner.



 
In determining who is a Highly Compensated Employee, an Employer Group may make
a top-paid group election. The effect of this election is that an Employee (who
is not a 5-percent owner at any time during the determination year or the
look-back year) with compensation in excess of $80,000 (as adjusted) for the
look-back year is a Highly Compensated Employee only if the Employee was in the
top-paid group for the look-back year. In determining who is a Highly
Compensated Employee, an Employer Group may make a calendar year data election.
The effect of this election is that the look-back year is the calendar year
beginning with or within the look-back year. Any such election must be made in
writing and by the date prescribed in regulations under Code Section 414(q). Any
elections shall remain in effect until changed by a new election.



 
Calendar year data elections and top-paid group elections, once made, apply for
all subsequent years unless changed by the Employer. If the Employer makes one
election, the Employer is not required to make the other. If both elections are
made, the look-back year in determining the top-paid group must be the calendar
year beginning with or within the look-back year. These elections must apply
consistently to the determination years of all plans maintained by the Employer
which reference the highly compensated employee definition in Code Section
414(q), except as provided in Internal Revenue Service Notice 97-45 (or
superseding guidance).



 
The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.



 
The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.



 
Hour of Service means, for the elapsed time method of crediting service in this
Plan, each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer. Hour of Service means, for the hours method
of crediting service in this Plan, the following:



 
(a)
Each hour for which an Employee is paid, or entitled to payment, for performing
duties for the Employer during the applicable computation period.



 
(b)
Each hour for which an Employee is paid, or entitled to payment, by the Employer
on account of a period of time in which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence. Notwithstanding the preceding provisions of this subparagraph
(b), no credit will be given to the Employee:



 
(1)
for more than 501 Hours of Service under this subparagraph (b) on account of any
single continuous period in which the Employee performs no duties (whether or
not such period occurs in a single computation period); or

 








RESTATEMENT JANUARY 1, 2011
11
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(2)
for an Hour of Service for which the Employee is directly or indirectly paid, or
entitled to payment, on account of a period in which no duties are performed if
such payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker's or workmen's compensation, or unemployment
compensation, or disability insurance laws; or



 
(3)
for an Hour of Service for a payment which solely reimburses the Employee for
medical or medically related expenses incurred by him.



 
For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate.



 
(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer. The same Hours of Service shall not be
credited both under subparagraph (a) or subparagraph (b) above (as the case may
be) and under this subparagraph (c). Crediting of Hours of Service for back pay
awarded or agreed to with respect to periods described in subparagraph (b) above
will be subject to the limitations set forth in that subparagraph.



 
The crediting of Hours of Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
Hours of Service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of Hours of Service to computation periods.



 
Hours of Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours of Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.



 
Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours of Service which would otherwise have
been credited to the Employee but for such absence, or in any case in which such
hours cannot be determined, eight Hours of Service per day of such absence. The
Hours of Service credited under this paragraph shall be credited in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period; or in all other cases, in the
following computation period.



 
Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.



 
Insurer means Principal Life Insurance Company or the insurance company or
companies named by (i) the Primary Employer or (ii) the Trustee in its
discretion or as directed under the Trust Agreement.

 








RESTATEMENT JANUARY 1, 2011
12
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract and any Unallocated Reserve. All or a
portion of these assets may be held under, or invested pursuant to, the terms of
a Trust Agreement.



 
The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.



 
The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. That
part of a Participant’s Account invested in a funding arrangement that
establishes one or more accounts or investment vehicles for such Participant
thereunder shall be credited with the gain or loss from such accounts or
investment vehicles. The part of a Participant’s Account that is invested in
other funding arrangements shall be credited with a proportionate share of the
gain or loss of such investments. The share shall be determined by multiplying
the gain or loss of the investment by the ratio of the part of the Participant’s
Account invested in such funding arrangement to the total of the Investment Fund
invested in such funding arrangement.



 
Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)



 
(a)
who has the power to manage, acquire, or dispose of any assets of the Plan;



 
(b)
who (i) is registered as an investment adviser under the Investment Advisers Act
of 1940; (ii) is not registered as an investment adviser under such Act by
reason of paragraph (1) of section 203A(a) of such Act, is registered as an
investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and



 
(c)
who has acknowledged in writing being a fiduciary with respect to the Plan.



 
Late Retirement Date means any day that is after a Participant's Normal
Retirement Date and on which retirement benefits begin. If a Participant
continues to work for the Employer after his Normal Retirement Date, his Late
Retirement Date shall be the day he has a Severance from Employment. An earlier
Retirement Date may apply if the Participant so elects. A later Retirement Date
may apply if the Participant so elects.  See the WHEN BENEFITS START SECTION of
Article V.



 
Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person ("leasing
organization"), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

 








RESTATEMENT JANUARY 1, 2011
13
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
A Leased Employee shall not be considered an employee of the recipient if:



 
(a)
such employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), (ii) immediate participation, and (iii)
full and immediate vesting, and



 
(b)
Leased Employees do not constitute more than 20 percent of the recipient's
nonhighly compensated work force.



 
Loan Administrator means the person(s) or position(s) authorized to administer
the Participant loan program.



The Loan Administrator is a 401(k) committee member.


 
Matching Contributions means contributions made by the Employer that are
contingent on a Participant’s Elective Deferral Contributions. See the EMPLOYER
CONTRIBUTIONS SECTION of Article III.



 
Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.



 
Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.



 
The Named Fiduciary is the Primary Employer.



 
Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.



 
Nonvested Account means the excess, if any, of a Participant's Account over his
Vested Account.



 
Normal Retirement Age means the age at which the Participant's normal retirement
benefit becomes nonforfeitable if he is an Employee. A Participant's Normal
Retirement Age is 65.



 
Normal Retirement Date means the date the Participant reaches his Normal
Retirement Age. Unless otherwise provided in this Plan, a Participant's
retirement benefits shall begin on his Normal Retirement Date if he has had a
Severance from Employment on such date. Even if the Participant is an Employee
on his Normal Retirement Date, he may choose to have his retirement benefit
begin on such date.



 
Parental Absence means an Employee's absence from work:



 
(a)
by reason of pregnancy of the Employee,



 
(b)
by reason of birth of a child of the Employee,



 
(c)
by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or



 
(d)
for purposes of caring for such child for a period beginning immediately
following such birth or placement.

 








RESTATEMENT JANUARY 1, 2011
14
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Participant means either an Active Participant or an Inactive Participant.



 
Period of Military Duty means, for an Employee



 
(a)
who served as a member of the armed forces of the United States, and



 
(b)
who was reemployed by the Employer at a time when the Employee had a right to
reemployment in accordance with seniority rights as protected under Chapter 43
of Title 38 of the U.S. Code,



 
the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.



 
Period of Service means a period of time beginning on an Employee's Employment
Commencement Date or Reemployment Commencement Date (whichever applies) and
ending on his Severance Date.



 
Period of Severance means a period of time beginning on an Employee's Severance
Date and ending on the date he again performs an Hour of Service.



 
A one-year Period of Severance means a Period of Severance of 12 consecutive
months.



 
Solely for purposes of determining whether a one-year Period of Severance has
occurred for eligibility or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.



 
Plan means the 401(k) plan and ESOP component (effective January 1, 2011) of the
Employer set forth in this document, including any later amendments to it.



 
Plan Administrator means the person or persons who administer the Plan.



 
The Plan Administrator is the Primary Employer.



 
Plan Fund means the total of the Investment Fund, the guaranteed benefit policy
portion of any Annuity Contract, and any Unallocated Reserve. The Investment
Fund shall be valued as stated in its definition. The guaranteed benefit policy
portion of any Annuity Contract shall be determined in accordance with the terms
of the Annuity Contract and, to the extent that such Annuity Contract allocates
contract values to Participants, allocated to Participants in accordance with
its terms. The total value of all amounts held under the Plan Fund shall equal
the value of the aggregate Participants’ Accounts under the Plan.



 
Plan Year means a period beginning on a Yearly Date and ending on the day before
the next Yearly Date.



 
Predecessor Employer means, except for purposes of the CONTRIBUTION LIMITATION
SECTION of Article III, a firm of which the Employer was once a part (e.g., due
to a spinoff or change of corporate status) or a firm absorbed by the Employer
because of a merger or acquisition (stock or asset, including a division or an
operation of such company).



 
Pre-tax Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not includible in the Participant’s gross income at the
time deferred.

 
 
Primary Employer means Capitol Bancorp Limited.





 








RESTATEMENT JANUARY 1, 2011
15
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 



 
Qualified Military Service means any service in the uniformed services (as
defined in Chapter 43 of Title 38 of the U.S. Code) by any individual if such
individual is entitled to reemployment rights under such chapter with respect to
such service.



 
Qualified Nonelective Contributions means contributions made by the Employer
(other than Elective Deferral Contributions) that are 100% vested when made to
the Plan and that are distributable only in accordance with the distribution
provisions (other than for hardships) applicable to Elective Deferral
Contributions. See the EMPLOYER CONTRIBUTIONS SECTION of Article III and the
WHEN BENEFITS START SECTION of Article V.



 
Qualified Reservist Distribution means any distribution to an individual if: (i)
such distribution is from an individual retirement plan, or from amounts
attributable to employer contributions made pursuant to elective deferrals
described in Code Section 402(g)(3)(A) or (C) or Code Section
501(c)(18)(D)(iii); (ii) such individual was (by reason of being a member of a
reserve component (as defined in Section 101 of Title 37 of the U.S. Code))
ordered or called to active duty after September 11, 2001 for a period in excess
of 179 days or for an indefinite period; and (iii) such distribution is made
during the period beginning on the date of such order or call and ending at the
close of the active duty period.



 
Qualifying Employer Securities means any security which is issued by the Primary
Employer and which meets the requirements of Code Section 409(l) and ERISA
Section 407(d)(5). Such fund shall also make up the employee stock ownership
plan (ESOP) component of the Plan.



 
Qualifying Employer Securities Fund means that part of the assets of the Trust
Fund that are designated to be held primarily or exclusively in Qualifying
Employer Securities for the purpose of providing benefits for Participants.



 
Reemployment Commencement Date means the date an Employee first performs an Hour
of Service following a Period of Severance.



 
Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.



 
Retirement Date means the date a retirement benefit will begin and is a
Participant's Early, Normal, or Late Retirement Date, as the case may be.



 
Rollover Contributions means the Rollover Contributions which are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.



 
Self-Directed Brokerage Account means that portion of a Participant’s Account
that is invested at the Participant’s direction in the Principal Self-Directed
Brokerage AccountSM.



 
Self-employed Individual means, with respect to any taxable year, an individual
who has Earned Income for the taxable year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such taxable year).



 
Severance Date means the earlier of:



 
(a)
the date on which an Employee quits, retires, dies, or is discharged, or

 
 








RESTATEMENT JANUARY 1, 2011
16
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(b)
the first anniversary of the date an Employee begins a one-year absence from
service (with or without pay). This absence may be the result of any combination
of vacation, holiday, sickness, disability, leave of absence, or layoff.



 
Solely to determine whether a one-year Period of Severance has occurred for
eligibility or vesting purposes for an Employee who is absent from service
beyond the first anniversary of the first day of a Parental Absence, Severance
Date is the second anniversary of the first day of the Parental Absence.  The
period between the first and second anniversaries of the first day of the
Parental Absence is not a Period of Service and is not a Period of Severance.



 
Severance from Employment means, except for purposes of the CONTRIBUTION
LIMITATION SECTION of Article III, an Employee has ceased to be an Employee. The
Plan Administrator shall determine if a Severance from Employment has occurred
in accordance with section 1.401(k)-1(d)(2) of the regulations.



 
Totally and Permanently Disabled means a physical or mental condition arising
after an Employee has become a Participant which totally and permanently
prevents the Participant from engaging in any occupation for remuneration or
profit. The determination as to whether a Participant has suffered a disability
will be made by a physician acceptable to the Plan Administrator. If a
difference of opinion arises between the Participant and the Plan Administrator
as to whether the Participant has suffered a disability, it will be settled by a
majority decision of three physicians, one to be appointed by the Plan
Administrator, one to be appointed by the Participant and the third to be
appointed by the two physicians first appointed herein.



 
Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.



 
Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.



 
Trustee means the party or parties named in the applicable Trust Agreement.



 
Unallocated Reserve means the portion of the Trust Fund that consists of the
proceeds of an Exempt Loan, the shares of Qualifying Employer Securities that
were acquired with the proceeds of an Exempt Loan and have not yet been
allocated to Participant Accounts, the dividends and other investment earnings
on the assets held in the Unallocated Reserve, and the proceeds from any sale of
shares of Qualifying Employer Securities held in the Unallocated Reserve.



 
Valuation Date means the date on which the value of the assets of the Investment
Fund is determined.  The value of each Account that is maintained under this
Plan shall be determined on the Valuation Date. In each Plan Year, the Valuation
Date shall be the last day of the Plan Year.  At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies) and in a
nondiscriminatory manner, assets of the Investment Fund may be valued more
frequently. These dates shall also be Valuation Dates.



 
Vested Account means the vested part of a Participant's Account. The
Participant's Vested Account is determined as follows.

 
 
If the Participant's Vesting Percentage is 100%, his Vested Account equals his
Account.





 








RESTATEMENT JANUARY 1, 2011
17
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 




 
If the Participant's Vesting Percentage is not 100%, his Vested Account equals
the sum of (a) and (b) below:



 
(a)
The part of the Participant's Account resulting from Employer Contributions made
before a prior Forfeiture Date and all other Contributions that were 100% vested
when made.



 
(b)
The balance of the Participant's Account in excess of the amount in (a) above
multiplied by his Vesting Percentage.



 
If the Participant has withdrawn any part of his Account resulting from Employer
Contributions, other than the vested Employer Contributions included in (a)
above, the amount determined under this subparagraph (b) shall be equal to P(AB
+ D) - D as defined below:



 
P
The Participant's Vesting Percentage.



 
AB
The balance of the Participant's Account in excess of the amount in (a) above.



 
D
The amount of the withdrawal resulting from Employer Contributions, other than
the vested Employer Contributions included in (a) above.



 
Vesting Break in Service means a Vesting Computation Period in which an Employee
is credited with 500 or fewer Hours of Service. An Employee incurs a Vesting
Break in Service on the last day of a Vesting Computation Period in which he has
a Vesting Break in Service.



 
Vesting Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before January 1, 1987.



 
Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant's Account attributable to Employer Contributions that
were not 100% vested when made.



 
A Participant's Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

 

VESTING SERVICE    VESTING  (whole years)   PERCENTAGE       Less than 2  
     0  2     20 3      40  4     60 5     80 6 or more   100

 
 
 
The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age or Early Retirement Age shall be 100%. The
Vesting Percentage for a Participant who is an Employee on the date he dies
shall be 100%.  Beginning January 1, 2007, the Vesting Percentage for a
Participant who dies while performing Qualified Military Service shall be 100%.
The Vesting Percentage for a Participant who is an Employee on the date he
becomes disabled shall be 100% if such disability is subsequently determined to
meet the definition of Totally and Permanently Disabled.  Beginning January 1,
2007, the Vesting Percentage for a Participant who becomes disabled while

 
 








RESTATEMENT JANUARY 1, 2011
18
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 



 
performing Qualified Military Service and such disability is determined to meet
the definition of Totally and Permanently Disabled shall be 100%.

 
 
If the schedule used to determine a Participant's Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant's
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.



 
Vesting Service means one year of service for each Vesting Computation Period in
which an Employee is credited with at least 1,000 Hours of Service.



 
However, Vesting Service is modified as follows:



Service with a Predecessor Employer that did not maintain this Plan included:


 
An Employee's service with a Predecessor Employer that did not maintain this
Plan shall be included as service with the Employer. An Employee's service with
such Predecessor Employer shall be counted only if service continued with the
Employer without interruption. This service includes service performed while a
proprietor or partner.

 
 
Period of Military Duty included.

 
 
A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.



 
Controlled Group service included:



 
An Employee's service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.



 
Yearly Date means January 1, 1987, and the same day of each following year.



 
Years of Service means an Employee's Vesting Service disregarding any
modifications that exclude service.














RESTATEMENT JANUARY 1, 2011
19
ARTICLE I  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE II


PARTICIPATION


SECTION 2.01--ACTIVE PARTICIPANT.


 
(a)
An Employee shall first become an Active Participant (begin active participation
in the Plan) on the earliest Monthly Date on which he is an Eligible Employee
and has met both of the eligibility requirements set forth below. This date is
his Entry Date.



 
(1)
He has completed 30 days of Eligibility Service before his Entry Date.

 
 
(2)
He is age 21 or older.

 
 
A Participant’s earliest Entry Date shall be used to determine if he is an
Active Participant for purposes of any minimum contribution or allocation under
the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI.



 
Each Employee who was an active participant under the ESOP component maintained
by the Primary Employer shall become an Active Participant as of January 1,
2011. His entry date under the ESOP plan is deemed to be his Entry Date under
this Plan.



 
Each Employee who was an Active Participant for purposes of specified
Contributions on December 31, 2010, shall continue to be an Active Participant
for purposes of the specified Contributions if he is still an Eligible Employee
on January 1, 2011, and his Entry Date shall not change.



 
If service with a Predecessor Employer is counted for purposes of Eligibility
Service, an Employee shall be credited with such service on the date he becomes
an Employee and shall become an Active Participant for purposes of specified
Contributions which have an Eligibility Service requirement on the earliest
Entry Date for such Contributions on which he is an Eligible Employee and has
met all of the eligibility requirements for such Contributions above. This date
is his Entry Date for purposes of such Contributions.



 
If a person has been an Eligible Employee who has met all of the eligibility
requirements for purposes of specified Contributions above, but is not an
Eligible Employee on the date that would have been his Entry Date for purposes
of such Contributions, he shall become an Active Participant for purposes of
such Contributions on the date he again becomes an Eligible Employee. This date
is his Entry Date for purposes of such Contributions.



 
In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Participant for purposes
of specified Contributions immediately if such Eligible Employee has satisfied
the eligibility requirements for purposes of such Contributions above and would
have otherwise previously become an Active Participant for purpose of such
Contributions had he met the definition of Eligible Employee. This date is his
Entry Date for purposes of such Contributions.

 










RESTATEMENT JANUARY 1, 2011
20
ARTICLE II  (7-10182)



 
 

--------------------------------------------------------------------------------

 


 
(b)
An Inactive Participant shall again become an Active Participant (resume active
participation in the Plan) for purposes of the Contributions for which he
previously had an Entry Date on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date for such Contributions.



 
Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.



 
(c)
A former Participant shall again become an Active Participant (resume active
participation in the Plan) for purposes of the Contributions for which he
previously had an Entry Date on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date for such Contributions.



There shall be no duplication of benefits for a Participant because of more than
one period as an Active Participant.


SECTION 2.02--INACTIVE PARTICIPANT.


An Active Participant shall become an Inactive Participant (stop accruing
benefits) on the earlier of the following:


 
(a)
the date the Participant ceases to be an Eligible Employee, or



 
(b)
the effective date of complete termination of the Plan under Article VIII.



Each Employee who was an inactive participant under the ESOP component
maintained by the Primary Employer on December 31, 2010, shall become an
Inactive Participant under this Plan on January 1, 2011.


An Employee or former Employee who was an Inactive Participant on December 31,
2010, shall continue to be an Inactive Participant on January 1, 2011.
Eligibility for any benefits payable to the Participant or on his behalf and the
amount of the benefits shall be determined according to the provisions of the
prior document, unless otherwise stated in this document or any subsequent
documents.


SECTION 2.03--CESSATION OF PARTICIPATION.


A Participant shall cease to be a Participant on the date he is no longer an
Eligible Employee and his Account is zero.


SECTION 2.04--ADOPTING EMPLOYERS - MULTIPLE EMPLOYER PLAN.


Each of the entities listed in Appendix A is an Adopting Employer. Each Adopting
Employer listed in Appendix A participates with the Primary Employer in this
Plan. This Plan is a multiple employer plan as described in Code Section
413(c).  An Adopting Employer's agreement to participate in this Plan shall be
in writing.


The Primary Employer has the right to amend the Plan. An Adopting Employer does
not have the right to amend the Plan.


If the Adopting Employer did not maintain its plan before its date of adoption
specified in Appendix A, its date of adoption shall be the Entry Date for any of
its Employees who have met the requirements in the ACTIVE PARTICIPANT SECTION of
this article as of that date.
 










RESTATEMENT JANUARY 1, 2011
21
ARTICLE II  (7-10182)



 
 

--------------------------------------------------------------------------------

 

The Employer is defined in the DEFINITIONS SECTION of Article I as the Primary
Employer and all Adopting Employers, therefore service with and Compensation
from an Adopting Employer shall be included as service with and Compensation
from the Primary Employer. Transfer of employment, without interruption, between
an Adopting Employer and another Adopting Employer or the Primary Employer shall
not be considered an interruption of service.


The Primary Employer’s Fiscal Year defined in the DEFINITIONS SECTION of Article
I shall be the Fiscal Year used in interpreting this Plan for Adopting
Employers.


If the amount of an Employer Contribution or a limit on an Employer Contribution
is determined by the Employer, such determination shall be made by the Primary
Employer. Forfeitures arising from those Contributions shall be used for the
benefit of all Participants.


The provisions of the CONTRIBUTION LIMITATION SECTION in Article III shall be
applied to each Participant taking into account all Contributions and all
Compensation for the Limitation Year from all Employers and Employer Groups
covered by the Plan.


For purposes of the ACP Test and ADP Test, each Employer Group shall be treated
as maintaining a separate plan.


The provisions of Article XI shall be applied separately to each Employer Group.
If the Plan is top-heavy with respect to an Employer Group, the minimum vesting
and contribution requirements shall apply with respect to the Employees of such
Employer Group. If the Plan is not top-heavy with respect to an Employer Group,
the minimum vesting and contribution requirements shall not apply with respect
to the Employees of such Employer Group.


If the Plan is amended to delete an Adopting Employer and the Adopting Employer
does not continue a retirement plan for the benefit of its Employees, partial
termination may result and the provisions of Article VIII shall apply.













RESTATEMENT JANUARY 1, 2011
22
ARTICLE II  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE III


CONTRIBUTIONS


SECTION 3.01--EMPLOYER CONTRIBUTIONS.


Employer Contributions shall be made without regard to current or accumulated
net income, earnings, or profits of the Employer. Notwithstanding the foregoing,
the Plan shall continue to be designed to qualify as a profit sharing plan for
purposes of Code Sections 401(a), 402, 412, and 417. Such Contributions shall be
equal to the Employer Contributions as described below:


 
(a)
The amount of each Elective Deferral Contribution for a Participant shall be
equal to a portion of Compensation as specified in the elective deferral
agreement. An Employee who is eligible to participate in the Plan for purposes
of Elective Deferral Contributions may file an elective deferral agreement with
the Employer. The Participant shall modify or terminate the elective deferral
agreement by filing a new elective deferral agreement. The elective deferral
agreement may not be made retroactively and shall remain in effect until
modified or terminated.



 
The elective deferral agreement to start or modify Elective Deferral
Contributions shall be effective as soon as administratively feasible on or
after the Participant’s Entry Date (Reentry Date, if applicable) or any
following date. The elective deferral agreement must be entered into on or
before the date it is effective.



 
The elective deferral agreement to stop Elective Deferral Contributions may be
entered into on any date.  Such elective deferral agreement shall be effective
as soon as administratively feasible following the date on which the elective
deferral agreement is entered into.



 
Elective Deferral Contributions cannot be less than 1% nor more than 80% of
Compensation. A Participant who is eligible to make Catch-up Contributions shall
be limited to the maximum deferral percentage and the maximum deferral
percentage shall apply to his Elective Deferral Contributions, including
Catch-up Contributions.



 
A Participant who is age 50 or older by the end of the taxable year shall be
eligible to make Catch-up Contributions.



 
The Plan provides for an automatic election to have Elective Deferral
Contributions made. The automatic Elective Deferral Contribution shall be
Pre-tax Elective Deferral Contributions and shall be 6% of Compensation. The
Participant may affirmatively elect a different percentage or elect not to make
Elective Deferral Contributions.



 
Such automatic election shall apply when a Participant first becomes eligible to
make Elective Deferral Contributions (or again becomes eligible after a period
during which he was not an Active Participant). The Participant shall be
provided a notice that explains the automatic election and his right to elect a
different rate of Elective Deferral Contributions or to elect not to make
Elective Deferral Contributions. The notice shall include the procedure for
exercising that right and the timing for implementing any such election. The
Participant shall be given a reasonable period thereafter to elect a different
rate of Elective Deferral Contributions or to elect not to make Elective
Deferral Contributions.

 










RESTATEMENT JANUARY 1, 2011
23
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Each Active Participant affected by the automatic election shall be provided an
annual notice that explains the automatic election and his right to elect a
different rate of Elective Deferral Contributions or to elect not to make
Elective Deferral Contributions. The notice shall include the procedure for
exercising those rights and the timing for implementing any such elections.



 
No Participant shall be permitted to have Elective Deferral Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan, or
any other plan, contract, or arrangement maintained by the Employer, during any
calendar year, in excess of the dollar limitation contained in Code Section
402(g) in effect for the Participant’s taxable year beginning in such calendar
year. The dollar limitation in the preceding sentence shall be increased by the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year for any Participant who will be age 50 or older by the end of
the taxable year.



 
The dollar limitation contained in Code Section 402(g) is $10,500 for taxable
years beginning in 2000 and 2001, increasing to $11,000 for taxable years
beginning in 2002, and increasing by $1,000 for each year thereafter up to
$15,000 for taxable years beginning in 2006 and later years.  After 2006, the
$15,000 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code Section 402(g)(4). Any such adjustments will
be in multiples of $500.



 
Catch-up Contributions for a Participant for a taxable year may not exceed the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year. The dollar limit on Catch-up Contributions under Code Section
414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002, increasing by
$1,000 for each year thereafter up to $5,000 for taxable years beginning in 2006
and later years. After 2006, the $5,000 limit will be adjusted by the Secretary
of the Treasury for cost-of-living increases under Code Section 414(v)(2)(C).
Any such adjustments will be in multiples of $500.



 
An elective deferral agreement (or change thereto) must be made in such manner
and in accordance with such rules as the Employer may prescribe in a
nondiscriminatory manner (including by means of voice response or other
electronic system under circumstances the Employer permits) and may not be made
retroactively.



 
Elective Deferral Contributions are 100% vested and nonforfeitable.



 
(b)
Matching Contributions.



 
(1)
The Employer or Adopting Employer may make discretionary Matching Contributions,
for its respective Employees who are deferring a minimum of 3% of Compensation.
The percentage of Elective Deferral Contributions matched, if any, shall be a
percentage as determined by the Primary Employer for all Employers. Elective
Deferral Contributions that are over a percentage of Compensation won’t be
matched. The percentage shall be determined by the Primary Employer for all
Employers.



 
Matching Contributions are calculated based on Elective Deferral Contributions
and Compensation for the payroll period.  Matching Contributions shall be made
for all persons who were Active Participants at any time during that payroll
period.



 
(2)
The Employer or Adopting Employer may make additional Matching Contributions,
for its respective Employees who are deferring a minimum of 3% of Compensation,
if the total Matching Contributions determined below are greater than the amount
of Matching Contributions determined in (1) above for the Plan Year. Additional
Matching Contributions,

 










RESTATEMENT JANUARY 1, 2011
24
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
 
if any, shall be made for all persons who meet the allocation requirements of
the ALLOCATION SECTION of this article.

 
 
Total Matching Contributions for the Plan Year shall be a percentage of Elective
Deferral Contributions and shall be calculated based on Elective Deferral
Contributions and Compensation for the Plan Year. The percentage shall be
determined by the Employer.  The percentage must be equal to or greater than the
percentage determined in (1) above.



 
Elective Deferral Contributions that are over a percentage of Compensation won’t
be matched. The percentage is the percentage determined in (1) above or a
greater percentage determined by the Employer.



 
The amount of additional Matching Contributions, if any, shall be determined by
subtracting the Matching Contributions determined in (1) above for the Plan Year
from total Matching Contributions for the Plan Year.



 
Elective Deferral Contributions that are Catch-up Contributions shall not be
matched.



 
Any percentage determined by the Employer shall apply to all eligible persons
for the entire Plan Year.



 
Matching Contributions are subject to the Vesting Percentage.



 
(c)
Qualified Nonelective Contributions may be made for each Plan Year in an amount
determined by the Employer.



 
Qualified Nonelective Contributions are 100% vested and are distributable only
in accordance with the distribution provisions (other than for hardships)
applicable to Elective Deferral Contributions.



 
(d)
ESOP Discretionary Contributions will be made for each Plan Year for which a
payment is due on an Exempt Loan, if any. The amount of the ESOP Discretionary
Contribution for the Plan Year will be determined at the sole discretion of the
Primary Employer, but will not be less than the minimum amount sufficient to
enable the Trustee to make the payment due on the Exempt Loan to the extent that
such payment cannot be satisfied from cash dividends or S corporation
distributions paid on shares of Qualifying Employer Securities held in the
Participants’ Accounts (if the Primary Employer directs that such dividends or S
corporation distributions be applied to the Exempt Loan), or cash dividends or S
corporation distributions paid on shares of Qualifying Employer Securities held
in the Unallocated Reserve or other investment earnings of the Unallocated
Reserve.



 
Only Participants who are employed by an Adopting Employer in which the Primary
Employer owns at least 50% of the Adopting Employer are eligible for ESOP
Discretionary Contributions.



 
ESOP Discretionary Contributions are subject to the Vesting Percentage.



Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.
 










RESTATEMENT JANUARY 1, 2011
25
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount which is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever applies.
Except as provided under this paragraph and in Article VIII, the assets of the
Plan shall never be used for the benefit of the Employer and are held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for defraying reasonable expenses of administering the Plan.


SECTION 3.01A--ROLLOVER CONTRIBUTIONS.


A Rollover Contribution may be made by an Eligible Employee or Inactive
Participant if the following conditions are met:


 
(a)
The Contribution is a Participant Rollover Contribution or a direct rollover of
a distribution made after December 31, 2001 from the types of plans specified
below.



 
Direct Rollovers.  The Plan will accept a direct rollover of an Eligible
Rollover Distribution from (i) a qualified plan described in Code Section 401(a)
or 403(a), including after-tax employee contributions and excluding any portion
of a designated Roth account; (ii) an annuity contract described in Code Section
403(b), including after-tax employee contributions and excluding any portion of
a designated Roth account; and (iii) an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state.



 
Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an Eligible Rollover Distribution from (i) a
qualified plan described in Code Section 401(a) or 403(a), excluding
distributions of a designated Roth account; (ii) an annuity contract described
in Code Section 403(b), excluding distributions of a designated Roth account;
and (iii) an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.



 
Participant Rollover Contributions from IRAs. The Plan will accept a Participant
Rollover Contribution of the portion of a distribution from an individual
retirement account or individual retirement annuity described in Code Section
408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in the Participant’s gross income.



 
(b)
The Contribution is of amounts that the Code permits to be transferred to a plan
that meets the requirements of Code Section 401(a).



 
(c)
The Contribution is made in the form of a direct rollover under Code Section
401(a)(31) or is a rollover made under Code Section 402(c) or 408(d)(3)(A)
within 60 days after the Eligible Employee or Inactive Participant receives the
distribution.



 
(d)
The Eligible Employee or Inactive Participant furnishes evidence satisfactory to
the Plan Administrator that the proposed rollover meets conditions (a), (b), and
(c) above.



 
(e)
In the case of an Inactive Participant, the Contribution must be of an amount
distributed from another plan of the Employer or a plan of a Controlled Group
member.

 










RESTATEMENT JANUARY 1, 2011
26
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
A Rollover Contribution shall be allowed in cash or in kind and must be made
according to procedures set up by the Plan Administrator. The in-kind
distribution must be of an allowable security under the Self-Directed Brokerage
Account.


If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover
Contribution.  Employer Contributions shall not be made for or allocated to the
Eligible Employee until the time he meets all of the requirements to become an
Active Participant.


Rollover Contributions made by an Eligible Employee or an Inactive Participant
shall be credited to his Account. The part of the Participant's Account
resulting from Rollover Contributions is 100% vested and nonforfeitable at all
times. Separate accounting records shall be maintained for those parts of his
Rollover Contributions consisting of (i) voluntary contributions which were
deducted from the Participant's gross income for Federal income tax purposes and
(ii) after-tax employee contributions, including the portion that would not have
been includible in the Participant’s gross income if the contributions were not
rolled over into this Plan.


SECTION 3.02--FORFEITURES.


The Nonvested Account of a Participant shall be forfeited as of the earlier of
the following:


 
(a)
the date the record keeper is notified that the Participant died (if prior to
such date he has had a Severance from Employment), or



 
(b)
the Participant’s Forfeiture Date.



All or a portion of a Participant’s Nonvested Account shall be forfeited before
such earlier date if, after he has a Severance from Employment, he receives, or
is deemed to receive, a distribution of his entire Vested Account or a
distribution of his Vested Account derived from Employer Contributions under the
RETIREMENT BENEFITS SECTION of Article V, the VESTED BENEFITS SECTION of
Article V, or the SMALL AMOUNTS SECTION of Article X. The forfeiture shall occur
as of the date the Participant receives, or is deemed to receive, the
distribution. If a Participant receives, or is deemed to receive, his entire
Vested Account, his entire Nonvested Account shall be forfeited. If a
Participant receives a distribution of his Vested Account from Employer
Contributions, but less than his entire Vested Account, the amount to be
forfeited shall be determined by multiplying his Nonvested Account from such
Contributions by a fraction. The numerator of the fraction is the amount of the
distribution derived from Employer Contributions and the denominator of the
fraction is his entire Vested Account derived from such Contributions on the
date of the distribution.
 
A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of this
article.


Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may first be used to pay administrative expenses. Forfeitures of Matching
Contributions that relate to excess amounts as provided in the EXCESS AMOUNTS
SECTION of this article, that have not been used to pay administrative expenses,
shall be applied to reduce the earliest Employer Contributions made after the
Forfeitures are determined. Any other Forfeitures that have not been used to pay
administrative expenses shall be applied to reduce the earliest Employer
Contributions made after the Forfeitures are determined. Upon their application
to reduce Employer Contributions, Forfeitures shall be deemed to be Employer
Contributions.


If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all of his Nonvested Account to be forfeited, he shall
have the right to repay to the Plan the entire amount of the distribution he
received (excluding the portion of the distribution attributable to Rollover
Contributions). The repayment must be made in a single sum (repayment in
installments is not permitted) before the earlier of the
 










RESTATEMENT JANUARY 1, 2011
27
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
date five years after the date he again becomes an Eligible Employee or the end
of the first period of five consecutive Vesting Breaks in Service which begin
after the date of the distribution of his entire Vested Account.


If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account that was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution and he again performs an Hour of Service as an Eligible
Employee within the repayment period, the Plan Administrator shall restore the
Participant’s Account as if he had made a required repayment on the date he
performed such Hour of Service. Restoration of the Participant’s Account shall
include restoration of all Code Section 411(d)(6) protected benefits with
respect to the restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date of repayment and (ii) that Forfeiture Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.


The Plan Administrator shall restore the Participant’s Account by the close of
the Plan Year following the Plan Year in which repayment is made. The
permissible sources for restoration of the Participant’s Account are Forfeitures
or special Employer Contributions. Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.


SECTION 3.03--ALLOCATION.


A person meets the allocation requirements of this section if he is an Active
Participant on the last day of the Plan Year and has at least 1,000 Hours of
Service during the latest Accrual Computation Period ending on or before that
date. A person shall also meet the requirements of this section if he was an
Active Participant at any time during the Plan Year and reaches his Normal
Retirement Date, becomes disabled (and such disability is determined to meet the
definition of Totally and Permanently Disabled), or dies. Beginning January 1,
2007, a person who dies or becomes disabled (and such disability is determined
to meet the definition of Totally and Permanently Disabled) while performing
Qualified Military Service shall also meet the requirements of this section if
he is a Participant at any time during the Plan Year.


Elective Deferral Contributions shall be allocated to the Participants for whom
such Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this
article. Such Contributions shall be allocated when made and credited to the
Participant’s Account.


Matching Contributions shall be allocated to the persons for whom such
Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this article.
Such Contributions calculated based on Elective Deferral Contributions and
Compensation for the payroll period shall be allocated when made and credited to
the person’s Account. Such Contributions calculated based on Elective Deferral
Contributions and Compensation for the Plan Year shall be allocated as of the
last day of the Plan Year and shall be credited to the person’s Account.


Qualified Nonelective Contributions shall be allocated as of the last day of the
Plan Year to each person who meets the allocation requirements of this section.
Such Qualified Nonelective Contributions shall be allocated only to Nonhighly
Compensated Employees. The amount allocated to such person for the Plan Year
shall be equal to such Qualified Nonelective Contributions multiplied by the
ratio of such person’s Annual Compensation for the Plan Year to the total Annual
Compensation of all such persons. This amount shall be credited to the person’s
Account.
 










RESTATEMENT JANUARY 1, 2011
28
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

The ESOP Discretionary Contribution for the Plan Year (if any), plus any
Forfeitures of Qualifying Employer Securities, shall be allocated as of the last
day of the Plan Year to each person who meets the allocation requirements of
this section, together with the cash dividends or S corporation distributions
paid on Qualifying Employer Securities held in the Participants’ Accounts (if
the Primary Employer directs that such dividends or S corporation distributions
be applied to the Exempt Loan), cash dividends or S corporation distributions
paid on Qualifying Employer Securities held in the Unallocated Reserve and other
investment earnings of the Unallocated Reserve (if any), shall be applied to
make the payment due on any Exempt Loan for the Plan Year. The Qualifying
Employer Securities released from t he Unallocated Reserve as a result of that
payment shall be allocated as of the last day of the Plan Year as follows:


STEP ONE: This step one shall apply only if the cash dividends or S corporation
distributions paid on Qualifying Employer Securities held in the Participants’
Accounts are applied to the Exempt Loan.


The allocation in this step one shall be made to each person who received a cash
dividend or S corporation distribution on Qualifying Employer Securities held in
his/her Account that was applied to the Exempt Loan.


The number of shares of Qualifying Employer Securities allocated under this step
one shall be the number of shares with a value equal to or greater than the
total cash dividends or S corporation distributions paid on Qualifying Employer
Securities held in the Participants’ Accounts and applied to the Exempt Loan.
The number of shares of Qualifying Employer Securities allocated to each such
person shall be determined by multiplying the number of shares of Qualifying
Employer Securities to be allocated under this step one by a fraction, the
numerator of which is the cash dividends or S corporation distributions paid on
Qualifying Employer Securities held in the Account of such person and applied to
the Exempt Loan, and the denominator of which is t he total cash dividends or S
corporation distributions paid on Qualifying Employer Securities held in the
Accounts of all such persons and applied to the Exempt Loan.


STEP TWO:  The allocation in this step two shall be made among those persons who
meet the allocation requirements of this section, but subject to the PROHIBITED
ALLOCATION OF QUALIFYING EMPLOYER SECURITIES SECTION of this article.


The number of shares of Qualifying Employer Securities allocated to each such
person shall be determined by multiplying the number of shares of Qualifying
Employer Securities released from the Unallocated Reserve (and not allocated
under step one) by a fraction, the numerator of which is the Annual Compensation
of such person for the Plan Year, and the denominator of which is the aggregate
Annual Compensation of all such persons for the Plan Year. However, if the
aggregate amount of Qualifying Employer Securities that would be allocated under
this paragraph to Highly Compensated Employees exceeds one-third of the total
Qualifying Employer Securities allocated, then the amount of Qualifying Employer
Securities in excess of one-third shall be reallocated to the Nonhighly
Compensated Employees in proportion to each Nonhighly Compensated Employee’s
Annual Compensation to the total Annual Compensation of all such Nonhighly
Compensated Employees.


If the ESOP Discretionary Contributions exceed the amount needed to make the
payment for the Exempt Loan for the Plan Year, or if there is no Exempt Loan for
the Plan Year in which the ESOP Discretionary Contribution is made, the ESOP
Discretionary Contribution shall be allocated in the same manner as STEP TWO
above.


Only Participants who are employed by an Adopting Employer in which the Primary
Employer owns at least 50% of the Adopting Employer on the allocation date are
eligible for ESOP Discretionary Contributions.


This amount shall be credited to the person’s Account.
 










RESTATEMENT JANUARY 1, 2011
29
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization that are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.


SECTION 3.04--CONTRIBUTION LIMITATION.


Contributions to the Plan shall be limited in accordance with Code Section 415
and the regulations thereunder. The limitations of this section shall apply to
Limitation Years beginning on or after July 1, 2007, except as otherwise
provided herein.


 
(a)
Definitions.  For the purpose of determining the contribution limitation set
forth in this section, the following terms are defined.



 
Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:



 
(1)
employer contributions, provided that ESOP Discretionary Contributions under
this Plan that are applied to pay interest on an Exempt Loan and/or Forfeitures
of Qualifying Employer Securities that were purchased with an Exempt Loan will
not be an Annual Addition if no more than one-third (1/3) of the ESOP
Discretionary Contribution that is applied to pay principal or interest on an
Exempt Loan for the Plan Year is allocated to Highly Compensated Employees. To
the extent Qualifying Employer Securities are allocated to Participants’
Accounts, the lesser of fair market value of the Qualifying Employer Security
allocated or the employer contribution used to release such share in the case of
repayment of an Exempt Loan, shall be used for purposes of measuring Annual
Additions;

 
 
(2)
employee contributions; and



 
(3)
forfeitures.

 
 
Annual Additions to a defined contribution plan, as defined in section
1.415(c)-1(a)(2)(i) of the regulations, shall also include the following:



 
(4)
mandatory employee contributions, as defined in Code Section 411(c)(2)(C) and
section 1.411(c)-1(c)(4) of the regulations, to a defined benefit plan;



 
(5)
contributions allocated to any individual medical benefit account, as defined in
Code Section 415(l)(2), which is part of a pension or annuity plan maintained by
the Employer;



 
(6)
amounts attributable to post-retirement medical benefits, allocated to the
separate account of a key employee, as defined in Code Section 419A(d)(3), under
a welfare benefit fund, as defined in Code Section 419(e), maintained by the
Employer; and



 
(7)
annual additions under an annuity contract described in Code Section 403(b).



 
Compensation means wages, within the meaning of Code Section 3401(a), and all
other payments of compensation to an employee by the Employer (in the course of
the Employer’s trade or business) for which the Employer is required to furnish
the employee a written statement under Code Sections 6041(d), 6051(a)(3), and
6052. Compensation shall be determined without

 










RESTATEMENT JANUARY 1, 2011
30
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
regard to any rules under Code Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code Section
3401(a)(2)). The type of compensation that is reported in the “Wages, Tips and
Other Compensation” box on Form W-2 satisfies this definition.

 
 
For any Self-employed Individual, Compensation shall mean Earned Income.



 
Except as provided herein, Compensation for a Limitation Year is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such Limitation Year.



 
For Limitation Years beginning on or after July 1, 2007, Compensation for a
Limitation Year shall also include Compensation paid by the later of 2 1/2
months after an employee’s Severance from Employment with the Employer
maintaining the plan or the end of the Limitation Year that includes the date of
the employee’s Severance from Employment with the Employer maintaining the plan,
if (i) the payment is regular Compensation for services during the employee’s
regular working hours, or Compensation for services outside the employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a Severance from Employment, the
payments would have been paid to the employee while the employee continued in
employment with the Employer; (ii) the payment is for unused accrued bona fide
sick, vacation or other leave that the employee would have been able to use if
employment had continued; or (iii) the payment is received by the employee
pursuant to a nonqualified unfunded deferred compensation plan and would have
been paid at the same time if employment had continued, but only to the extent
includible in gross income.



 
Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Limitation
Year that includes the date of Severance from Employment.



 
Beginning January 1, 2009, Compensation shall include Differential Wage
Payments.



 
Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.



 
Compensation paid or made available during such Limitation Year shall include
amounts that would otherwise be included in Compensation but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b).



 
Compensation shall not include amounts paid as Compensation to a nonresident
alien, as defined in Code Section 7701(b)(1)(B), who is not a Participant in the
Plan to the extent the Compensation is excludible from gross income and is not
effectively connected with the conduct of a trade or business within the United
States.



 
Defined Contribution Dollar Limitation means, effective for Limitation Years
beginning after December 31, 2001, $40,000, automatically adjusted under Code
Section 415(d), effective January 1 of each year, as published in the Internal
Revenue Bulletin. The new limitation shall apply to Limitation Years ending with
or within the calendar year of the date of the adjustment, but a Participant’s
Annual Additions for a Limitation Year cannot exceed the currently applicable
dollar limitation (as in effect before the January 1 adjustment) prior to
January 1. However, after a

 










RESTATEMENT JANUARY 1, 2011
31
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 



 
January 1 adjustment is made, Annual Additions for the entire Limitation Year
are permitted to reflect the dollar limitation as adjusted on January 1.

 
 
Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code Section
414(m)) of which the adopting employer is a part, and any other entity required
to be aggregated with the employer pursuant to Code Section 414(o).



 
Limitation Year means the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding consecutive 12-month periods before
January 1, 1987. If the Limitation Year is other than the calendar year,
execution of this Plan (or any amendment to this Plan changing the Limitation
Year) constitutes the Employer’s adoption of a written resolution electing the
Limitation Year. If the Limitation Year is amended to a different consecutive
12-month period, the new Limitation Year must begin on a date within the
Limitation Year in which the amendment is made.



 
Maximum Annual Addition means, for Limitation Years beginning on or after
January 1, 2002, except for catch-up contributions described in Code Section
414(v), the Annual Addition that may be contributed or allocated to a
Participant’s Account under the Plan for any Limitation Year.  This amount shall
not exceed the lesser of:



(1)          The Defined Contribution Dollar Limitation, or


 
(2)
100 percent of the Participant’s Compensation for the Limitation Year.



 
A Participant’s Compensation for a Limitation Year shall not include
Compensation in excess of the limitation under Code Section 401(a)(17) that is
in effect for the calendar year in which the Limitation Year begins.



 
The compensation limitation referred to in (2) shall not apply to an individual
medical benefit account (as defined in Code Section 415(l); or a post-retirement
medical benefits account for a key employee (as defined in Code Section
419A(d)(1)).



 
If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:



 
Number of months (including any fractional parts of a month)

 
in the short Limitation Year

 
12



 
If the Plan is terminated as of a date other than the last day of the Limitation
Year, the Plan is treated as if the Plan was amended to change the Limitation
Year and create a short Limitation Year ending on the date the Plan is
terminated.



 
If a short Limitation Year is created, the limitation under Code Section
401(a)(17) shall be prorated in the same manner as the Defined Contribution
Dollar Limitation.

 










RESTATEMENT JANUARY 1, 2011
32
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Predecessor Employer means, with respect to a Participant, a former employer if
the Employer maintains a plan that provides a benefit which the Participant
accrued while performing services for the former employer. Predecessor Employer
also means, with respect to a Participant, a former entity that antedates the
Employer if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.



 
Severance from Employment means an employee has ceased to be an employee of the
Employer maintaining the plan. An employee does not have a Severance from
Employment if, in connection with a change of employment, the employee’s new
employer maintains the plan with respect to the employee.



 
(b)
If the Participant does not participate in another defined contribution plan, as
defined in section 1.415(c)-1(a)(2)(i) of the regulations (without regard to
whether the plan(s) have been terminated) maintained by the Employer, the amount
of Annual Additions that may be credited to the Participant’s Account for any
Limitation Year shall not exceed the lesser of the Maximum Annual Addition or
any other limitation contained in this Plan. If the Employer Contribution that
would otherwise be contributed or allocated to the Participant’s Account would
cause the Annual Additions for the Limitation Year to exceed the Maximum Annual
Addition, the amount contributed or allocated shall be reduced so that the
Annual Additions for the Limitation Year will equal the Maximum Annual Addition.



 
(c)
If, in addition to this Plan, the Participant is covered under another defined
contribution plan, as defined in section 1.415(c)-1(a)(2)(i) of the regulations,
(without regard to whether the plan(s) have been terminated) maintained by the
Employer that provides an Annual Addition during any Limitation Year, the Annual
Additions that may be credited to a Participant’s Account under this Plan for
any such Limitation Year will not exceed the Maximum Annual Addition, reduced by
the Annual Additions credited to a Participant’s account under the other defined
contribution plan(s) for the same Limitation Year. If the Annual Additions with
respect to the Participant under the other defined contribution plan(s)
maintained by the Employer are less than the Maximum Annual Addition, and the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
will be reduced so that the Annual Additions under all such plans and funds for
the Limitation Year will equal the Maximum Annual Addition. If the Annual
Additions with respect to the Participant under the other defined contribution
plan(s) in the aggregate are equal to or greater than the Maximum Annual
Addition, no amount will be contributed or allocated to the Participant’s
Account under this Plan for the Limitation Year.



 
(d)
The limitation of this section shall be determined and applied taking into
account the rules in subparagraph (e) below.



 
(e)
Other Rules



 
(1)
Aggregating Plans.  For purposes of applying the limitations of this section for
a Limitation Year, all defined contribution plans (as defined in section
1.415(c)-1(a)(2)(i) of the regulations and without regard to whether the plan(s)
have been terminated) ever maintained by the Employer and all defined
contribution plans of a Predecessor Employer (in the Limitation Year in which
such Predecessor Employer is created) under which a Participant receives Annual
Additions are treated as one defined contribution plan.

 










RESTATEMENT JANUARY 1, 2011
33
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 


 
(2)
Break-up of Affiliated Employers.  The Annual Additions under a formerly
affiliated plan (as defined in section 1.415(f)-1(b)(2)(ii) of the regulations)
of the Employer are taken into account for purposes of applying the limitations
of this section for the Limitation Year in which the cessation of affiliation
took place.



 
(3)
Previously Unaggregated Plans.  The limitations of this section are not exceeded
for the first Limitation Year in which two or more existing plans, which
previously were not required to be aggregated pursuant to section 1.415(f) of
the regulations, are aggregated, provided that no Annual Additions are credited
to a Participant after the date on which the plans are required to be aggregated
if the Annual Additions already credited to the Participant in the existing
plans equal or exceed the Maximum Annual Addition.



 
(4)
Aggregation with Multiemployer Plan.  If the Employer maintains a multiemployer
plan, as defined in Code Section 414(f), and the multiemployer plan so provides,
only the Annual Additions under the multiemployer plan that are provided by the
Employer shall be treated as Annual Additions provided under a plan maintained
by the Employer for purposes of this section.



SECTION 3.05--EXCESS AMOUNTS.


 
(a)
Definitions.  For purposes of this section, the following terms are defined:



 
ACP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Contribution Percentages of the Eligible
Participants in the group.



 
ADP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Deferral Percentages of the Eligible
Participants in the group.



 
Catch-up Contributions means Elective Deferral Contributions made to a plan that
are in excess of an otherwise applicable plan limit and that are made by
participants who are age 50 or older by the end of the taxable year. An
otherwise applicable plan limit is a limit in the plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the maximum annual additions under Code Section 415, the dollar
limitation on Elective Deferral Contributions under Code Section 402(g) (not
counting Catch-up Contributions), and the limit imposed by the nondiscrimination
test described in Code Section 401(k)(3).



 
Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Participant’s Contribution Percentage Amounts to the Eligible
Participant’s Compensation (excluding Differential Wage Payments paid on or
after January 1, 2009) for the Plan Year (whether or not the Eligible
Participant was an Eligible Participant for the entire Plan Year).  For an
Eligible Participant for whom such Contribution Percentage Amounts for the Plan
Year are zero, the percentage is zero.



 
Contribution Percentage Amounts means the sum of the Participant Contributions
(excluding Participant Contributions withheld from Differential Wage Payments
paid on or after January 1, 2009) and Matching Contributions (excluding Matching
Contributions based on Elective Deferral Contributions and Participant
Contributions withheld from Differential Wage Payments paid on or after
January 1, 2009) made under the plan on behalf of the Eligible Participant for
the plan year.  For plan years beginning on or after January 1, 2006, Matching
Contributions cannot be taken

 










RESTATEMENT JANUARY 1, 2011
34
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 



 
into account for a plan year for a Nonhighly Compensated Employee to the extent
they are disproportionate matching contributions as defined in section
1.401(m)-2(a)(5)(ii) of the regulations. Such Contribution Percentage Amounts
shall not include Matching Contributions that are forfeited either to correct
Excess Aggregate Contributions or because the contributions to which they relate
are Excess Elective Deferrals, Excess Contributions, or Excess Aggregate
Contributions. Under such rules as the Secretary of the Treasury shall
prescribe, in determining the Contribution Percentage the Employer may elect to
include Qualified Nonelective Contributions under this Plan that were not used
in computing the Deferral Percentage. For plan years beginning on or after
January 1, 2006, Qualified Nonelective Contributions cannot be taken into
account for a plan year for a Nonhighly Compensated Employee to the extent they
are disproportionate contributions as defined in section 1.401(m)-2(a)(6)(v) of
the regulations. The Employer may also elect to use Elective Deferral
Contributions in computing the Contribution Percentage so long as the ADP Test
is met before the Elective Deferral Contributions are used in the ACP Test and
continues to be met following the exclusion of those Elective Deferral
Contributions that are used to meet the ACP Test.

 
 
Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions (other than Catch-up Contributions and Elective Deferral
Contributions withheld from Differential Wage Payments paid on or after
January 1, 2009) under this Plan on behalf of the Eligible Participant for the
Plan Year to the Eligible Participant’s Compensation (excluding Differential
Wage Payments paid on or after January 1, 2009) for the Plan Year (whether or
not the Eligible Participant was an Eligible Participant for the entire Plan
Year). The Elective Deferral Contributions used to determine the Deferral
Percentage shall include Excess Elective Deferrals (other than Excess Elective
Deferrals of Nonhighly Compensated Employees that arise solely from Elective
Deferral Contributions made under this Plan or any other plans of the Employer
or a Controlled Group member), but shall exclude Elective Deferral Contributions
that are used in computing the Contribution Percentage (provided the ADP Test is
satisfied both with and without exclusion of these Elective Deferral
Contributions). Under such rules as the Secretary of the Treasury shall
prescribe, the Employer may elect to include Qualified Nonelective Contributions
and Qualified Matching Contributions under this Plan in computing the Deferral
Percentage. For Plan Years beginning on or after January 1, 2006, Qualified
Matching Contributions cannot be taken into account for a Plan Year for a
Nonhighly Compensated Employee to the extent they are disproportionate matching
contributions as defined in section 1.401(m)-2(a)(5)(ii) of the regulations. For
Plan Years beginning on or after January 1, 2006, Qualified Nonelective
Contributions cannot be taken into account for a Plan Year for a Nonhighly
Compensated Employee to the extent they are disproportionate contributions as
defined in section 1.401(k)-2(a)(6)(iv) of the regulations. For an Eligible
Participant for whom such contributions on his behalf for the Plan Year are
zero, the percentage is zero.

 
 
Elective Deferral Contributions means any employer contributions made to a plan
at the election of a participant in lieu of cash compensation. With respect to
any taxable year, a participant’s Elective Deferral Contributions are the sum of
all employer contributions made on behalf of such participant pursuant to an
election to defer under any qualified cash or deferred arrangement described in
Code Section 401(k), any salary reduction simplified employee pension plan
described in Code Section 408(k)(6), any SIMPLE IRA plan described in Code
Section 408(p), any plan described under Code Section 501(c)(18), and any
employer contributions made on behalf of a participant for the purchase of an
annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. For taxable years beginning after December 31, 2005, Elective
Deferral Contributions include Pre-tax Elective Deferral Contributions and Roth
Elective Deferral Contributions. Elective Deferral Contributions shall not
include any deferrals properly distributed as excess annual additions.

 










RESTATEMENT JANUARY 1, 2011
35
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 




 
Eligible Participant means, for purposes of determining the Deferral Percentage,
any Employee who is otherwise entitled to make Elective Deferral Contributions
under the terms of the plan for the plan year. Eligible Participant means, for
purposes of determining the Contribution Percentage, any Employee who is
eligible (i) to make a Participant Contribution or an Elective Deferral
Contribution (if the Employer takes such contributions into account in the
calculation of the Contribution Percentage), or (ii) to receive a Matching
Contribution (including forfeitures) or a Qualified Matching Contribution. If a
Participant Contribution is required as a condition of participation in the
plan, any Employee who would be a participant in the plan if such Employee made
such a contribution shall be treated as an Eligible Participant on behalf of
whom no Participant Contributions are made.



 
Excess Aggregate Contributions means, with respect to any Plan Year, the excess
of:



 
(1)
The aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over



 
(2)
The maximum Contribution Percentage Amounts permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).



 
Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.



 
Excess Contributions means, with respect to any Plan Year, the excess of:



 
(1)
The aggregate amount of employer contributions actually taken into account in
computing the Deferral Percentage of Highly Compensated Employees for such Plan
Year, over



 
(2)
The maximum amount of such contributions permitted by the ADP Test (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Employees in the order of the Deferral Percentages, beginning with the highest
of such percentages).



 
Such determination shall be made after first determining Excess Elective
Deferrals.



 
Excess Elective Deferrals means those Elective Deferral Contributions of a
Participant that either (i) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) or (ii) are made during a
calendar year and exceed the dollar limitation under Code Section 402(g) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferral Contributions made under this Plan and any other plan,
contract, or arrangement maintained by the Employer. The dollar limitation shall
be increased by the dollar limit on Catch-up Contributions under Code Section
414(v), if applicable.



 
Excess Elective Deferrals shall be treated as Annual Additions, as defined in
the CONTRIBUTION LIMITATION SECTION of this article, under the Plan, unless such
amounts are distributed no later than the first April 15 following the close of
the Participant’s taxable year.

 










RESTATEMENT JANUARY 1, 2011
36
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.



 
Participant Contributions means contributions (other than Roth Elective Deferral
Contributions) made to the plan by or on behalf of a participant that are
included in the participant’s gross income in the year in which made and that
are maintained under a separate account to which the earnings and losses are
allocated.



 
Pre-tax Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not includible in the participant’s gross income at the
time deferred.



 
Qualified Matching Contributions means Matching Contributions that are
nonforfeitable when made to the plan and that are distributable only in
accordance with the distribution provisions (other than for hardships)
applicable to Elective Deferral Contributions.



 
Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) that an Employee may not elect to have paid to him in
cash instead of being contributed to the plan and that are nonforfeitable when
made to the plan and that are distributable only in accordance with the
distribution provisions (other than for hardships) applicable to Elective
Deferral Contributions.



 
Roth Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not excludible from the participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the participant in his elective deferral agreement. Whether an
Elective Deferral Contribution is not excludible from a participant’s gross
income will be determined in accordance with section 1.401(k)-1(f)(2) of the
regulations. In the case of a self-employed individual, an Elective Deferral
Contribution is not excludible from gross income only if the individual does not
claim a deduction for such amount.



 
(b)
Excess Elective Deferrals.  A Participant may assign to this Plan any Excess
Elective Deferrals made during a taxable year of the Participant by notifying
the Plan Administrator in writing on or before the first following March 1 of
the amount of the Excess Elective Deferrals to be assigned to the Plan. A
Participant is deemed to notify the Plan Administrator of any Excess Elective
Deferrals that arise by taking into account only those Elective Deferral
Contributions made to this Plan and any other plan, contract, or arrangement of
the Employer or a Controlled Group member. The Participant’s claim for Excess
Elective Deferrals shall be accompanied by the Participant’s written statement
that if such amounts are not distributed, such Excess Elective Deferrals will
exceed the limit imposed on the Participant by Code Section 402(g) (including,
if applicable, the dollar limitation on Catch-up Contributions under Code
Section 414(v)) for the year in which the deferral occurred. The Excess Elective
Deferrals assigned to this Plan cannot exceed the Elective Deferral
Contributions allocated under this Plan for such taxable year.



 
Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year or calendar year.

 










RESTATEMENT JANUARY 1, 2011
37
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
The Excess Elective Deferrals shall be adjusted for any income or loss. The
income or loss allocable to such Excess Elective Deferrals shall be equal to the
income or loss allocable to the Participant’s Elective Deferral Contributions
for the taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.



 
For purposes of determining income or loss on Excess Elective Deferrals for
taxable years beginning on or after January 1, 2008, no adjustment shall be made
for income or loss for the gap period.




 
Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Elective Deferrals or redesignated as
Catch-up Contributions, plus any income and minus any loss allocable thereto,
shall be forfeited.



 
(c)
ADP Test. As of the end of each Plan Year after Excess Elective Deferrals have
been determined, the Plan must satisfy the ADP Test. The ADP Test shall be
satisfied using the prior year testing method or the current year testing
method, as elected by the Employer.



 
(1)
Prior Year Testing Method. The ADP for a Plan Year for Eligible Participants who
are Highly Compensated Employees for each Plan Year and the prior year’s ADP for
Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year must satisfy one of the following tests:



 
(i)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ADP for Eligible
Participants who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or



 
(ii)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



 
A.
shall not exceed the prior year’s ADP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and



 
B.
the difference between such ADPs is not more than 2.



 
If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent or the Plan Year’s ADP for these Eligible Participants, as elected by
the Employer.



 
(2)
Current Year Testing Method. The ADP for a Plan Year for Eligible Participants
who are Highly Compensated Employees for each Plan Year and the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year must
satisfy one of the following tests:

 










RESTATEMENT JANUARY 1, 2011
38
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(i)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the ADP for Eligible Participants
who are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; or



 
(ii)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



 
A.
shall not exceed the ADP for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, and



 
B.
the difference between such ADP’s is not more than 2.



 
If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).



 
A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.



 
The Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement.  For Plan Years beginning on or after January 1, 2006, if a
Highly Compensated Employee participates in two or more cash or deferred
arrangements of the Employer or of a Controlled Group member that have different
plan years, all Elective Deferral Contributions made during the Plan Year shall
be aggregated.  For Plan Years beginning before January 1, 2006, all such cash
or deferred arrangements ending with or within the same calendar year shall be
treated as a single arrangement. The foregoing notwithstanding, certain plans
shall be treated as separate if mandatorily disaggregated under the regulations
of Code Section 401(k).

 
 
In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(k)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ADP for
the prior year shall be made in accordance with such regulations if the Employer
has elected to use the prior year testing method. Plans may be aggregated in
order to satisfy Code Section 401(k) only if they have the same plan year and
use the same testing method for the ADP Test.

 










RESTATEMENT JANUARY 1, 2011
39
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 





 
For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.



 
If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.



 
Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than 12 months after the last day of a Plan Year to Participants to whose
Accounts such Excess Contributions were allocated for such Plan Year, except to
the extent such Excess Contributions are classified as Catch-up Contributions.
Excess Contributions are allocated to the Highly Compensated Employees with the
largest amounts of employer contributions taken into account in calculating the
ADP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such employer contributions and
continuing in descending order until all of the Excess Contributions have been
allocated. For Plan Years beginning on or after January 1, 2006, if a Highly
Compensated Employee participates in two or more cash or deferred arrangements
of the Employer or of a Controlled Group member, the amount distributed shall
not exceed the amount of the employer contributions taken into account in
calculating the ADP test and made to this Plan for the year in which the excess
arose. If Catch-up Contributions are allowed for the Plan Year being tested, to
the extent a Highly Compensated Employee has not reached his Catch-up
Contribution limit under the Plan for such year, Excess Contributions allocated
to such Highly Compensated Employee are Catch-up Contributions and will not be
treated as Excess Contributions. If such excess amounts (other than Catch-up
Contributions) are distributed more than 2 1/2 months after the last day of the
Plan Year in which such excess amounts arose, a 10 percent excise tax shall be
imposed on the employer maintaining the plan with respect to such amounts.



 
Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article, even if distributed.



 
The Excess Contributions shall be adjusted for any income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss allocable to the Participant’s Elective Deferral
Contributions (and, if applicable, Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) for the Plan Year in which the excess
occurred multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).



 
For purposes of determining income or loss on Excess Contributions for Plan
Years beginning on or after January 1, 2008, no adjustment shall be made for
income or loss for the gap period.

 
 
Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the amount of Excess Contributions in the
Participant’s Account resulting from Elective Deferral Contributions, the
balance shall be distributed from the Participant’s Account resulting from
Qualified Matching Contributions (if applicable) and Qualified Nonelective
Contributions, respectively.

 










RESTATEMENT JANUARY 1, 2011
40
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 




 
Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Contributions or redesignated as Catch-up
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited.



 
(d)
ACP Test.  As of the end of each Plan Year, the Plan must satisfy the ACP Test.
The ACP Test shall be satisfied using the prior year testing method or the
current year testing method, as elected by the Employer.



 
(1)
Prior Year Testing Method. The ACP for a Plan Year for Eligible Participants who
are Highly Compensated Employees for each Plan Year and the prior year’s ACP for
Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year must satisfy one of the following tests:



 
(i)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ACP for Eligible
Participants who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or



 
(ii)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



 
A.
shall not exceed the prior year’s ACP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and



 
B.
the difference between such ACPs is not more than 2.



 
If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes of the foregoing tests, the prior year’s
Nonhighly Compensated Employees’ ACP shall be 3 percent or the Plan Year’s ACP
for these Eligible Participants, as elected by the Employer.



 
(2)
Current Year Testing Method.  The ACP for a Plan Year for Eligible Participants
who are Highly Compensated Employees for each Plan Year and the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year must
satisfy one of the following tests:



 
(i)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the ACP for Eligible Participants
who are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; or



 
(ii)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



 
A.
shall not exceed the ACP for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, and



 
B.
the difference between such ACPs is not more than 2.

 










RESTATEMENT JANUARY 1, 2011
41
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).



 
A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.



 
The Contribution Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to his account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Employer or a Controlled Group member shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan
and arrangement. For Plan Years beginning on or after January 1, 2006, if a
Highly Compensated Employee participates in two or more such plans or
arrangements that have different plan years, all Contribution Percentage Amounts
made during the Plan Year shall be aggregated. For Plan Years beginning before
January 1, 2006, all such plans and arrangements ending with or within the same
calendar year shall be treated as a single plan or arrangement.  The foregoing
notwithstanding, certain plans shall be treated as separate if mandatorily
disaggregated under the regulations of Code Section 401(m).



 
In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Contribution Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(m)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ACP for
the prior year shall be made in accordance with such regulations if the Employer
has elected to use the prior year testing method. Plans may be aggregated in
order to satisfy Code Section 401(m) only if they have the same plan year and
use the same testing method for the ACP Test.



 
For purposes of the ACP Test, Participant Contributions are considered to have
been made in the Plan Year in which contributed to the Plan. Matching
Contributions and Qualified Nonelective Contributions will be considered to have
been made for a Plan Year if made no later than the end of the 12-month period
beginning on the day after the close of the Plan Year.



 
Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than 12 months
after the last day of a Plan Year to Participants to whose Accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all of the Excess Aggregate Contributions
have been allocated. For Plan Years beginning on or after

 










RESTATEMENT JANUARY 1, 2011
42
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 


 
January 1, 2006, if a Highly Compensated Employee participates in two or more
plans or arrangements of the Employer or of a Controlled Group member that
include Contribution Percentage Amounts, the amount distributed shall not exceed
the Contribution Percentage Amounts taken into account in calculating the ACP
Test and made to this Plan for the year in which the excess arose. If such
Excess Aggregate Contributions are distributed more than 2 1/2 months after the
last day of the Plan Year in which such excess amounts arose, a 10 percent
excise tax shall be imposed on the employer maintaining the plan with respect to
such amounts.

 
 
Excess Aggregate Contributions shall be treated as Annual Additions, as defined
in the CONTRIBUTION LIMITATION SECTION of this article, even if distributed.



 
The Excess Aggregate Contributions shall be adjusted for any income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Participant shall be equal to the income or loss allocable to the
Participant’s Contribution Percentage Amounts for the Plan Year in which the
excess occurred multiplied by a fraction. The numerator of the fraction is the
Excess Aggregate Contributions. The denominator of the fraction is the closing
balance without regard to any income or loss occurring during such Plan Year (as
of the end of such Plan Year) of the Participant’s Account resulting from
Contribution Percentage Amounts.



 
For purposes of determining income or loss on Excess Aggregate Contributions for
Plan Years beginning on or after January 1, 2008, no adjustment shall be made
for income or loss for the gap period.



 
Excess Aggregate Contributions allocated to a Participant shall be distributed
from the Participant’s Account resulting from Participant Contributions that are
not required as a condition of employment or participation or for obtaining
additional benefits from Employer Contributions. If such Excess Aggregate
Contributions exceed the balance in the Participant’s Account resulting from
such Participant Contributions, the balance shall be forfeited, if not vested,
or distributed, if vested, on a pro rata basis from the Participant’s Account
resulting from Contribution Percentage Amounts.



 
(e)
Employer Elections.  An Employer Group may make a separate election under this
section. Any elections must be made in writing and in accordance with the
regulations under Code Sections 401(k) and 401(m) and shall be included as a
permanent part of the plan.



SECTION 3.05--PROHIBITED ALLOCATIONS OF QUALIFYING EMPLOYER SECURITIES.


Notwithstanding any contrary provision of the Plan, Qualifying Employer
Securities will not be allocated under the following circumstances.


 
(a)
Sale under Code Section 1042.  Qualifying Employer Securities that have been
acquired by the Plan in a sale to which Code Section 1042 applies shall not be
allocated during the non-allocation period directly or indirectly under the Plan
(or any qualified plan of any Employer) to the Accounts of:

 
 
(1)
The individual who makes the election under Code Section 1042.

 
 
(2)
Any individual who is related (within the meaning of Code Section 267(b)) to the
individual who makes the election under Code Section 1042. However, this
paragraph shall not apply to lineal descendents of the individual who makes the
election under Code Section 1042,


 








RESTATEMENT JANUARY 1, 2011
43
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
 
 
provided that the aggregate amount allocated to the benefit of such lineal
descendents during the non-allocation period does not exceed more than five
percent (5%) of the Qualifying Employer Securities (or amounts allocated in lieu
thereof) held by the Plan which are attributable to a sale to the Plan by any
person related to such descendents (within the meaning of Code Section
267(c)(4)) in a transaction subject to Code Section 1042.

 
 
The “non-allocation period” is the period for this purpose beginning on the date
of the sale of the Qualifying Employer Securities to the Plan and ending on the
later of the date which is ten (10) years after the date of sale or the date of
the allocation attributable to the final payment of an Exempt Loan incurred in
connection with such sale to the Plan.



 
Further, notwithstanding any contrary provision of the Plan, Qualifying Employer
Securities that have been acquired by the Plan in a sale to which Code Section
1042 applies shall not be allocated, during or after the non-allocation period,
directly or indirectly under the Plan (or any qualified plan of any Employer) to
the Account of any individual who owns (after application of the aggregation
rules of Code Section 318(a) applied without regard to the employee trust
exception in Code Section 318(a)(2)(B)(i)) more than twenty five percent (25%)
of any class of outstanding stock of any Employer, or the total value of any
class of outstanding stock of the Employer.












RESTATEMENT JANUARY 1, 2011
44
ARTICLE III  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE IV


INVESTMENT OF CONTRIBUTIONS


SECTION 4.01--INVESTMENT AND TIMING OF CONTRIBUTIONS.


The handling of Contributions and Plan assets is governed by the provisions of
the Trust Agreement and any other relevant document, such as an Annuity Contract
(for the purposes of this paragraph alone, the Trust Agreement and such other
documents will each be referred to as a “document” or collectively as the
“documents”), duly entered into by or with regard to the Plan that govern such
matters. To the extent permitted by the documents, the parties named below shall
direct the Contributions for investment in any of the investment options or
investment vehicles available to the Plan under or through the documents, and
may request the transfer of amounts resulting from those Contributions between
such investment options and investment vehicles. A Participant may not direct
the investment of all or any portion of his Account in collectibles.
Collectibles mean any work of art, rug or antique, metal or gem, stamp or coin,
alcoholic beverage, or other tangible personal property specified by the
Secretary of the Treasury.  However, for tax years beginning after December 31,
1997, certain coins and bullion as provided in Code Section 408(m)(3) shall not
be considered collectibles. To the extent that a Participant who has the ability
to provide investment direction fails to give timely investment direction, the
amount for which no investment direction is in place shall be invested in such
investment options and investment vehicles as provided in the service and
expense agreement or such other documents duly entered into by or with regard to
the Plan that govern such matters.  If the Primary Employer has investment
direction, the Contributions shall be invested ratably in the investment options
and investment vehicles available to the Plan under or through the documents.
The Primary Employer shall have investment direction for amounts that have not
been allocated to Participants. To the extent an investment is no longer
available, the Primary Employer may require that amounts currently held in such
investment be reinvested in other investments.
 
At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan's objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan's short-term and long-term financial needs so the investment policy can be
coordinated with the Plan's financial requirements.


 
(a)
Elective Deferral Contributions:  The Participant shall direct the investment of
Elective Deferral Contributions and transfer of amounts resulting from those
Contributions.



 
(b)
Employer Contributions other than Elective Deferral Contributions or ESOP
Discretionary Contributions: The Participant shall direct the investment of such
Employer Contributions and transfer of amounts resulting from those
Contributions.



 
(c)
Rollover Contributions:  The Participant shall direct the investment of Rollover
Contributions and transfer of amounts resulting from those Contributions.



 
(d)
ESOP Discretionary Contributions: The Employer shall direct the investment of
ESOP Discretionary Contributions and the Participant shall direct the transfer
of amounts resulting from those Contributions.



However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts that are not subject to Participant
direction.
 










RESTATEMENT JANUARY 1, 2011
45
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 

All Contributions are forwarded by the Employer to (i) the Trustee to be
deposited in the Trust Fund or otherwise invested by the Trustee in accordance
with the relevant documents; or (ii) the Insurer to be deposited under the
Annuity Contract, as applicable.


SECTION 4.02--INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.


 
(a)
ESOP Designation.  The portion of the Plan that consists of Participants’
Accounts holding Qualified Employer Securities and the Unallocated Reserve is an
employee stock ownership plan (within the meaning of Code Section 4975(e)(7))
and is designed to invest primarily in Qualified Employer Securities. All shares
of Qualified Employer Securities held under the Plan will be held in the Trust
Fund in the name of the Trustee or the nominee of the Trustee. The Employer may
make contributions in the form of cash and/or Qualified Employer Securities. All
or some portion of the Participant’s Account resulting from Elective Deferral
Contributions, Matching Contributions and ESOP Discretionary Contributions may
be invested in Qualifying Employer Securities and will be considered the ESOP
component of the Plan.



 
(b)
Diversification.  Each Participant is permitted to elect to direct any publicly
traded qualifying employer securities (as defined in Code Section
401(a)(35(G)(v)) held in his Account under the Plan to be reinvested in other
investment options offered under the Plan with respect to the portion of his
Account that is subject to Code Section 401(a)(35)(B) or (C). The plan sponsor
may permit diversification of amounts invested in qualifying employer securities
earlier than required as long as the earlier time period is applied consistently
to all employees.



The Plan shall offer at least three investment options, other than Qualifying
Employer Securities, to which the applicable individual may direct all or any
portion of his Account invested in Qualifying Employer Securities, and each
investment option must be diversified and have materially different risk and
return characteristics that satisfy the requirements of section
2550.404c-1(b)(3) of the Department of Labor regulations. The Plan may limit the
time for divestment and reinvestment to periodic, reasonable opportunities
occurring no less frequently than quarterly. The Plan may not impose any
restrictions or conditions with respect to the investment of Qualifying Employer
Securities that are not imposed on the investment options offered under the
Plan.


 
(c)
Dividends.  For purposes of determining dividends, shares of Qualified Employer
Securities shall be deemed to be credited to the Account of a Participant,
Beneficiary or Alternate Payee as of the record date of a dividend if they are
credited to his Account as of the close of the day prior to the ex-date of such
dividend (or, if the ex-date is after the record date, as of the close of the
day prior to the record date).



 
(1)
Stock Dividend.  In the event of any stock dividend or any stock split, such
dividend or split shall be credited to the Accounts based on the number of
shares of Qualified Employer Securities credited to each Account as of the
record date of such dividend or split.



 
(2)
Cash Dividend. As determined by the Employer, cash dividends paid on shares of
Qualified Employer Securities credited to an Account of a Participant,
Beneficiary or Alternate Payee as of the record date of such dividend will be
either (i) paid in cash directly to Participants, (ii) paid to the Plan and
distributed to Participants within 90 days after the end of the Plan Year in
which such dividend was paid to the Plan, (iii) applied to repay an Exempt Loan
then outstanding (but only if such Qualifying Employer Security is attributable
to such Exempt Loan); (iv) made subject to the election procedure described in
paragraph (3) below; or (v) retained in the Trust and treated as net income of
the Trust. The Employer

 










RESTATEMENT JANUARY 1, 2011
46
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 



 
 
shall not direct that dividends paid on shares of Qualified Employer Securities
held in the Participants’ Accounts be applied to repay an Exempt Loan, unless
the shares of Qualified Employer Securities released from the Unallocated
Reserve will have a value at least sufficient to allow for the full allocation
required in step one under the allocation of Discretionary Contributions
provisions of the ALLOCATIONS SECTION of Article 3 (the Employer may make
Discretionary Contributions necessary to allow for such full allocation).

 
 
In addition, dividends or S corporation distributions attributable to Qualified
Employer Securities held in the Unallocated Suspense Account (as a result of an
Exempt Loan) shall be allocated to Participants’ Accounts as earnings of the
Trust available to repay an Exempt Loan to the extent allowed by ERISA. Such
earnings shall be allocated in proportion to the shares of Qualified Employer
Securities held in a Participant’s Account as of the record date of the dividend
or S corporation distribution.



 
(3)
Cash Dividend Election.  If the Employer elects, cash dividends paid on shares
of Qualified Employer Securities credited to an Account of a Participant,
Beneficiary or Alternate Payee as of the record date of such dividend will be:



 
(A)
Paid to the Participant, Beneficiary or Alternate Payee if so elected under the
procedure outlined below; or



 
(B)
Otherwise, added to the balance of his Account as soon as administratively
practicable after such dividends are paid into the Trust Fund.



 
A Participant, Beneficiary or Alternate Payee may elect to have cash dividends
on shares of Qualified Employer Securities credited to his Account either paid
to him in cash or added to the balance of his Account and reinvested in
Qualified Employer Securities.  Cash dividends that the Participant, Beneficiary
or Alternate Payee elects to receive in cash will be paid on or as soon as
administratively practicable following the record date of such dividend. Cash
dividends that the Participant, Beneficiary or Alternate Payee elects to have
reinvested in Qualified Employer Securities will be credited to a separate
source account that reflects only such cash dividends, and shall be reinvested
in additional shares of Qualified Employer Securities on or as soon as
administratively practicable following the record date of such dividend, which
may be after the end of the Plan Year once Qualified Employer Securities can be
valued for acquisition purposes.



 
Shares in Qualified Employer Securities shall be deemed to be credited to the
Account of a Participant, Beneficiary or Alternate Payee as of the record date
of a dividend if they are credited to his Account as of the close of the day
prior to the ex-date of such dividend (or, if the ex-date is after the record
date, as of the close of the day prior to the record date).



 
An election hereunder must be made in such manner and in accordance with such
rules as may be prescribed for this purpose by the Plan Administrator (including
by means of a voice response or other electronic system under circumstances so
authorized by the Plan Administrator). In the absence of an affirmative election
received by the deadline established for this purpose by the Plan Administrator
(which shall be no less than thirty (30) days after notice of the dividend
election is provided), a Participant, Beneficiary or Alternate Payee will be
deemed to have elected to have cash dividends added to his Account and
reinvested in Qualified Employer Securities. To the extent so prescribed by the
Plan Administrator, an election hereunder will be “evergreen” - that is, it will
continue to

 










RESTATEMENT JANUARY 1, 2011
47
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
apply until changed by the Participant, Beneficiary or Alternate Payee. Under
the rules prescribed by the Plan Administrator, a Participant, Beneficiary or
Alternate Payee shall be allowed to revise his election no less than once a
year, and if there is a change in the terms of the Plan governing the manner in
which dividends are paid or distributed, a Participant, Beneficiary or Alternate
Payee shall be allowed a reasonable opportunity to make a new election.

 
 
The Account of a Participant, Beneficiary or Alternate Payee may be charged with
the distribution costs (for example, the actual check-writing fee) of any
distribution made at his election under this Section.



 
(d)
Authorization for Exempt Loan.  The Employer may direct that the Plan engage in
an Exempt Loan that satisfies the following requirements:



 
(1)
Lender.  The Exempt Loan may be made by the Employer or any lender acceptable to
the Employer, and may be made or guaranteed by a party in interest (as defined
in ERISA Section 3(14)) or a disqualified person (as defined in Code Section
4975).



 
(2)
Use of Loan Proceeds.  The Exempt Loan must be used within a reasonable time
after receipt to acquire shares of Qualifying Employer Securities for the
Unallocated Reserve or to repay a prior Exempt Loan (or for any combination of
the foregoing purposes).



 
(3)
No Recourse Against Trust Fund.  The Exempt Loan must be without recourse
against the Plan except that:



 
(i)
The Qualifying Employer Securities acquired with the proceeds of the Exempt Loan
may be pledged or otherwise used to secure repayment of the Exempt Loan, and the
Qualifying Employer Securities acquired with the proceeds of a prior Exempt Loan
which is repaid with the proceeds of the Exempt Loan may be pledged or otherwise
used to secure repayment of the Exempt Loan, and



 
(ii)
Any Discretionary Contributions that are made for the purpose of satisfying the
obligations under the Exempt Loan (and earnings thereon) may be pledged or
otherwise used to secure repayment of the Exempt Loan, and



 
(iii)
The earnings attributable to shares of Qualifying Employer Securities acquired
with the proceeds of an Exempt Loan may be used  to repay that Exempt Loan or
any renewal or extension thereof, and



 
(iv)
The earnings attributable to unallocated shares of Qualifying Employer
Securities that were acquired with the proceeds of an Exempt Loan may be pledged
or otherwise used as security for another Exempt Loan.



 
(4)
Term of Loan.  The Exempt Loan must provide for principal and interest to be
paid over a specific term, and not payable upon demand except in the event of
default.



 
(5)
Release of Shares from Unallocated Reserve.  The number of shares released each
Plan Year shall equal “A” multiplied by “B” where:



 
“A” =
the number of shares held in the Unallocated Reserve immediately before the
release;



 










RESTATEMENT JANUARY 1, 2011
48
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 






 
“B” =
a fraction, the numerator of which is equal to the principal and interest paid
on the Exempt Loan for the Plan Year and the denominator of which is equal to
the sum of the numerator and the total principal and interest scheduled to be
paid on the Exempt Loan for all future Plan Years (without consideration of
possible extensions or renewal periods).

 
 
If the interest rate under the Exempt Loan is variable, the amount of interest
to be paid in future Plan Years shall be calculated by using the interest rate
in effect on the last day of the current Plan Year.



 
Alternatively, if the conditions of Treasury Regulation 54.4975-7(b)(8)(ii) are
met, “B” may be calculated as a fraction, the numerator of which is equal to the
principal paid on the Exempt Loan for the Plan Year and the denominator of which
is equal to the sum of the numerator and the total principal scheduled to be
paid on the Exempt Loan for all future Plan Years (without consideration of
possible extensions or renewal periods).



 
If an Exempt Loan is repaid as a result of a refinancing by another Exempt Loan,
such repayment shall not be considered a repayment under this subsection and the
release of shares thereafter shall be determined by aggregating principal and
interest on the loan and any refinancing of the loan.



 
(6)
Interest Rate.  The Exempt Loan must bear interest at a fixed or variable rate
that is not in excess of a reasonable rate of interest considering all relevant
factors (including, but not limited to, the amount and duration of the loan, the
security given, the guarantees involved, the credit standing of the Plan, the
Employer, and the guarantors, and the generally prevailing rates of interest).



 
(7)
Default.  The Exempt Loan must provide that, in the event of default, the fair
market value of Qualifying Employer Securities and other assets which can be
transferred in satisfaction of the loan must not exceed the amount of the loan.
If the lender is a party in interest or disqualified person, the loan must
provide for a transfer of Plan assets upon default only upon and to the extent
of the failure of the Plan to satisfy the payment schedule of the Exempt Loan.



 
(8)
Restrictions.  Unless required under Code Section 409(h), no options, puts,
call, rights of first refusal or other restrictions on alienability will attach
to any shares of Qualifying Employer Securities acquired with the proceeds of an
Exempt Loan and held in the Trust Fund or distributed from the Plan, whether or
not this Plan continues to be an employee stock ownership plan with the meaning
of Code Section 4975(e)(7).



 
(e)
Valuation of Qualifying Employer Securities.  For purposes of determining the
annual valuation of the Plan, and for reporting to Participants and regulatory
authorities, the assets of the Plan shall be valued at least annually on the
Valuation Date which corresponds  to the last day of the Plan Year. The fair
market value of Qualifying Employer Securities shall be determined on such
Valuation Date. The prices of Qualifying Employer Securities as of the date of
the transaction shall apply for purposes of valuing distributions and other
transactions of the Plan to the extent such value is representative of the fair
market value of such securities in the opinion of the Plan Administrator. The
value of a Participant’s Account held in the Qualifying Employer Securities Fund
may be expressed in shares of Qualifying Employer Securities.

 










RESTATEMENT JANUARY 1, 2011
49
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
If the Qualifying Employer Securities are not publicly traded, or if an
extremely thin market exists for such securities so that reasonable valuation
may not be obtained from the market place, then such securities must be valued
at least annually by an independent appraiser who is not associated with the
Employer, the Plan Administrator, the Trustee, or any person related to any
fiduciary under the Plan. The independent appraiser may be associated with a
person who is merely a contract administrator with respect to the Plan, but who
exercises no discretionary authority and is not a plan fiduciary.



 
If there is a public market for Qualifying Employer Securities of the type held
by the Plan, then the Plan Administrator may use as the value of the securities
the price at which securities trade in such market. If the Qualifying Employer
Securities do not trade on the relevant date, or if the market is very thin on
such date, then the Plan Administrator may use for the valuation the next
preceding trading day on which the trading prices are representative of the fair
market value of such securities in the opinion of the Plan Administrator.



 
(f)
Purchases or Sales of Qualifying Employer Securities. The Plan Administrator may
direct the Trustee to sell, resell, or otherwise dispose of Qualifying Employer
Securities to any person, including the Employer, provided that any such sales
to any disqualified person or party-in-interest, including the Employer, will be
made at not less than the fair market value and no commission will be
charged.  Any such sale shall be made in conformance with ERISA Section 408(e).
If it is necessary to purchase Qualifying Employer Securities for the Trust
Fund, such purchase may be on the open market or from the Employer or any member
of the Controlled Group. All purchases of Qualifying Employer Securities shall
be made at a price, or prices, which, in the judgment of the Plan Administrator,
do not exceed the fair market value of such securities.  If shares are purchased
from or sold to the Employer or a member of the Controlled Group, the purchase
or sale will be made at the price determined under paragraph (e) above.



 
In the event that the Trustee acquires Qualifying Employer Securities by
purchase from a “disqualified person” as defined in Code Section 4975(e)(2) or
from a “party-in-interest” as defined in ERISA Section 3(14), t he terms of such
purchase shall contain the provision that in the event there is a final
determination by the Internal Revenue Service, the Department of Labor, or court
of competent jurisdiction that the fair market value of such securities as of
the date of purchase was less than the purchase price paid by the Trustee, then
the seller shall pay or transfer, as the case may be, to the Trustee an amount
of cash or shares of Qualifying Employer Securities equal in value to the
difference between the purchase price and such fair market value for all such
shares. In the event that cash or shares of Qualifying Employer Securities are
paid or transferred to the Trustee under this provision, such securities shall
be valued at their fair market value as of the date of such purchase, and
interest at a reasonable rate from the date of purchase to the date of repayment
or transfer shall be paid by the seller on the amount of cash paid.



 
(g)
Compliance with Securities Laws. The Employer is responsible for compliance with
any applicable Federal or state securities law with respect to all aspects of
the Plan except for the Trustee’s obligation to report its ownership of
Qualifying Employer Securities. If the Qualifying Employer Securities or
interest in this Plan are required to be registered in order to permit
investment in the Qualifying Employer Securities Fund as provided in this
section, then such investment will not be effective until the later of the
effective date of the Plan or the date such registration or qualification is
effective. The Employer, at its own expense, will take or cause to be taken any
and all such actions as may be necessary or appropriate to affect such
registration or qualification. Further, if the Trustee is directed to dispose of
any Qualifying Employer Securities held under the Plan under circumstances which
require registration or qualification of the













RESTATEMENT JANUARY 1, 2011
50
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 



 
 
securities under applicable Federal or state securities laws, then the Employer
will, at its own expense, take or cause to be taken any and all such action as
may be necessary or appropriate to effect such registration or qualification.
The Employer is responsible for all compliance requirements under Section 16 of
the Securities Act.













RESTATEMENT JANUARY 1, 2011
51
ARTICLE IV  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE V


BENEFITS


SECTION 5.01--RETIREMENT BENEFITS.


On a Participant's Retirement Date, his Vested Account shall be distributed to
him according to the distribution of benefits provisions of Article VI and the
provisions of the SMALL AMOUNTS SECTION of Article X.


SECTION 5.02--DEATH BENEFITS.


If a Participant dies before his Annuity Starting Date, his Vested Account shall
be distributed according to the distribution of benefits provisions of
Article VI and the provisions of the SMALL AMOUNTS SECTION of Article X.


SECTION 5.03--VESTED BENEFITS.
 
If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of any part of his Vested Account after he has a Severance from
Employment. A distribution under this paragraph shall be a retirement benefit
and shall be distributed to the Participant according to the distribution of
benefits provisions of Article VI.


A Participant may not elect to receive a distribution under the provisions of
this section after he again becomes an Employee until he subsequently has a
Severance from Employment and meets the requirements of this section.


Beginning January 1, 2009, a Participant who has been performing Qualified
Military Service for a period of more than 30 days is deemed to have had a
Severance from Employment for purposes of requesting a distribution of his
Vested Account resulting from Elective Deferral Contributions. The Plan will
suspend Elective Deferral Contributions for six months after receipt of the
distribution. If the Participant is also eligible to receive a Qualified
Reservist Distribution and the distribution could be either type of
distribution, the distribution will be treated as a Qualified Reservist
Distribution.


If an Inactive Participant does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS SECTION
of this article.


The Nonvested Account of an Inactive Participant who has had a Severance from
Employment shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.


SECTION 5.04--WHEN BENEFITS START.


 
(a)
Unless otherwise elected, benefits shall begin before the 60th day following the
close of the Plan Year in which the latest date below occurs:



 
(1)
The date the Participant attains age 65 (or Normal Retirement Age, if earlier).



 
(2)
The 10th anniversary of the Participant’s earliest Entry Date.



 










RESTATEMENT JANUARY 1, 2011
52
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 


 
(3)
The date the Participant terminates service with the Employer.

 
 
Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable, within the meaning of
the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to be an election
to defer the start of benefits sufficient to satisfy this section.



 
The Participant may elect to have benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he has a Severance from
Employment, if later. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.



 
Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.



 
(b)
The Participant’s Vested Account resulting from the following Contributions:

 
  Elective Deferral Contributions
  Qualified Nonelective Contributions


 
may not be distributed earlier than Severance from Employment (separation from
service, for Plan Years beginning before January 1, 2002), death, or disability.
Such amount may also be distributed upon:

 
 
(1)
Termination of the Plan, as permitted in Article VIII.

 
 
(2)
The attainment of age 59 1/2 as permitted in the WITHDRAWAL BENEFITS SECTION of
this article or in the definition of Normal Retirement Date in the DEFINITIONS
SECTION of Article I.



 
Elective Deferral Contributions may also be distributed as a Qualified Reservist
Distribution as permitted in the WITHDRAWAL BENEFITS SECTION of this article.
Beginning January 1, 2009, Elective Deferral Contributions may be distributed if
the Participant is deemed to have a Severance from Employment as described in
Code Section 414(u)(12)(B)(i).



 
All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of
Article VI. In addition, distributions that are triggered by the termination of
the Plan must be made in a lump sum. A lump sum shall include a distribution of
an annuity contract.



SECTION 5.05--WITHDRAWAL BENEFITS.


A Participant may withdraw any part of his Vested Account resulting from
Rollover Contributions. A Participant may make such a withdrawal at any time.
 










RESTATEMENT JANUARY 1, 2011
53
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 

A Participant who has attained age 59 1/2 may withdraw any part of his Vested
Account resulting from the following Contributions:


 
Elective Deferral Contributions

 
Matching Contributions

 
Qualified Nonelective Contributions

 
ESOP Discretionary Contributions



A Participant may make such a withdrawal at any time.


A Participant may withdraw any part of his Vested Account resulting from
Elective Deferral Contributions if such distribution would be a Qualified
Reservist Distribution.


The portion of the Participant’s Account held in the Qualifying Employer
Securities Fund may be redeemed for purposes of any withdrawal only after the
amount held in other investment options has been depleted.


A request for withdrawal shall be made in such manner and in accordance with
such rules as the Employer will prescribe for this purpose (including by means
of voice response or other electronic means under circumstances the Employer
permits). Withdrawals shall be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of
Article VI. A forfeiture shall not occur solely as a result of a withdrawal.


SECTION 5.06--LOANS TO PARTICIPANTS.


Loans shall be made available to all Participants on a reasonably equivalent
basis.  For purposes of this section, and unless otherwise specified,
Participant means any Participant or Beneficiary who is a party-in-interest as
defined in ERISA. Loans shall not be made to Highly Compensated Employees in an
amount greater than the amount made available to other Participants.


A loan to a Participant shall be a Participant-directed investment of his
Account. The portion of the Participant’s Account held in the Qualifying
Employer Securities Fund may be redeemed for purposes of a loan only after the
amount held in other investment options has been depleted. The loan is a Trust
Fund investment but no Account other than the borrowing Participant’s Account
shall share in the interest paid on the loan or bear any expense or loss
incurred because of the loan.


The number of outstanding loans shall be limited to one. No more than one loan
shall be approved for any Participant in any 12-month period.  The minimum
amount of any loan shall be $1,000.


Loans must be adequately secured and bear a reasonable rate of interest.


The amount of the loan shall not exceed the maximum amount that may be treated
as a loan under Code Section 72(p) (rather than a distribution) to the
Participant and shall be equal to the lesser of (a) or (b) below:


 
(a)
$50,000, reduced by the highest outstanding loan balance of loans during the
one-year period ending on the day before the new loan is made.

 










RESTATEMENT JANUARY 1, 2011
54
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 


 
(b)
The greater of (1) or (2), reduced by (3) below:



 
(1)
One-half of the Participant's Vested Account (without regard to any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B)).



 
(2)
$10,000.



 
(3)
Any outstanding loan balance on the date the new loan is made.



For purposes of this maximum, all qualified employer plans, as defined in Code
Section 72(p)(4), of the Employer and any Controlled Group member shall be
treated as one plan.


The foregoing notwithstanding, the amount of such loan shall not exceed 50
percent of the amount of the Participant’s Vested Account or any other plan
maintained by the Employer or a related company during the preceding 12-month
period, or 50 percent of the Participant’s Vested Account under all other plans
maintained by the Employer or a related company. For purposes of this maximum, a
Participant’s Vested Account does not include any accumulated deductible
employee contributions, as defined in Code Section 72(o)(5)(B). No collateral
other than a portion of the Participant’s Vested Account (as limited above)
shall be accepted.


The Participant’s outstanding loan balance shall include any deemed
distribution, along with accrued interest, that has not been repaid (offset).


Each loan shall bear a reasonable fixed rate of interest to be determined by the
Loan Administrator. In determining the interest rate, the Loan Administrator
shall take into consideration fixed interest rates currently being charged by
commercial lenders for loans of comparable risk on similar terms and for similar
durations, so that the interest will provide for a return commensurate with
rates currently charged by commercial lenders for loans made under similar
circumstances. The Loan Administrator shall not discriminate among Participants
in the matter of interest rates; but loans granted at different times may bear
different interest rates in accordance with the current appropriate standards.


The loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond five years from the date of the loan.


The Participant shall make an application for a loan in such manner and in
accordance with such rules as the Employer shall prescribe for this purpose
(including by means of voice response or other electronic means under
circumstances the Employer permits). The application must specify the amount and
duration requested.


Information contained in the application for the loan concerning the income,
liabilities, and assets of the Participant will be evaluated to determine
whether there is a reasonable expectation that the Participant will be able to
satisfy payments on the loan as due.


Each loan shall be fully documented in the form of a promissory note signed by
the Participant for the face amount of the loan, together with interest
determined as specified above.


There will be an assignment of collateral to the Plan executed at the time the
loan is made.
 










RESTATEMENT JANUARY 1, 2011
55
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Participant at the time the loan is made. If the Participant has
previously been treated as having received a deemed distribution and the
subsequent loan is being made before the deemed distribution, along with accrued
interest, has been repaid (or offset), a payroll deduction agreement shall be
required for loans made on or after January 1, 2004. If a payroll deduction
agreement is required because of a previous deemed distribution and the
Participant later revokes such agreement, the outstanding loan balance at the
time of the revocation shall be treated as a deemed distribution.


Where payroll deduction is not available, payments in cash are to be timely
made. Any payment that is not by payroll deduction shall be made payable to the
Employer or the Trustee, as specified in the promissory note, and delivered to
the Loan Administrator, including prepayments, service fees and penalties, if
any, and other amounts due under the note.


The promissory note may provide for reasonable late payment penalties and
service fees. Any penalties or service fees shall be applied to all Participants
in a nondiscriminatory manner. If the promissory note so provides, such amounts
may be assessed and collected from the Account of the Participant as part of the
loan balance.


Each loan may be paid prior to maturity, in part or in full, without penalty or
service fee, except as may be set out in the promissory note.


The Plan shall suspend loan payments for a period not exceeding one year during
which an approved unpaid leave of absence occurs other than a military leave of
absence. The Loan Administrator shall provide the Participant a written
explanation of the effect of the suspension of payments upon his loan.


If a Participant separates from service (or takes a leave of absence) from the
Employer because of service in the military and does not receive a distribution
of his Vested Account, the Plan shall suspend loan payments until the
Participant’s completion of military service or until the Participant’s fifth
anniversary of commencement of military service, if earlier, as permitted under
Code Section 414(u).  The Loan Administrator shall provide the Participant a
written explanation of the effect of his military service upon his loan.


If any payment of principal and interest, or any portion thereof, remains unpaid
for more than 90 days after due, the loan shall be in default. For purposes of
Code Section 72(p), the Participant shall then be treated as having received a
deemed distribution regardless of whether or not a distributable event has
occurred.


Upon default, the Plan has the right to pursue any remedy available by law to
satisfy the amount due, along with accrued interest, including the right to
enforce its claim against the security pledged and execute upon the collateral
as allowed by law. The entire principal balance whether or not otherwise then
due, along with accrued interest, shall become immediately due and payable
without demand or notice, and subject to collection or satisfaction by any
lawful means, including specifically, but not limited to, the right to enforce
the claim against the security pledged and to execute upon the collateral as
allowed by law.


In the event of default, foreclosure on the note and attachment of security or
use of amounts pledged to satisfy the amount then due shall not occur until a
distributable event occurs in accordance with the Plan, and shall not occur to
an extent greater than the amount then available upon any distributable event
which has occurred under the Plan.
 










RESTATEMENT JANUARY 1, 2011
56
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 

All reasonable costs and expenses, including but not limited to attorney's fees,
incurred by the Plan in connection with any default or in any proceeding to
enforce any provision of a promissory note or instrument by which a promissory
note for a Participant loan is secured, shall be assessed and collected from the
Account of the Participant as part of the loan balance.


If payroll deduction is being utilized, in the event that a Participant's
available payroll deduction amounts in any given month are insufficient to
satisfy the total amount due, there will be an increase in the amount taken
subsequently, sufficient to make up the amount that is then due. If any amount
remains past due more than 90 days, the entire principal amount, whether or not
otherwise then due, along with interest then accrued, shall become due and
payable, as above.


If no distributable event has occurred under the Plan at the time that the
Participant’s Vested Account would otherwise be used under this provision to pay
any amount due under the outstanding loan, this will not occur until the time,
or in excess of the extent to which, a distributable event occurs under the
Plan. An outstanding loan will become due and payable in full 60 days after a
Participant has a Severance from Employment and ceases to be a party-in-interest
as defined in ERISA or after complete termination of the Plan. The provisions of
this paragraph shall not apply to the extent a Participant does a Direct
Rollover of an Eligible Rollover Distribution that includes a loan note to
another qualified plan. The Direct Rollover of the loan note shall be permitted
only if such transferee plan allows for the transfer and the Participant
executes an acknowledgement that such transferee plan will be substituted as the
obligee of the note.


SECTION 5.07--DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.


The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.


Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.


The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X if the value of the benefit does not
exceed $5,000.


The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and each Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order.  Within a reasonable period of time after receiving the domestic
relations order, the Plan Administrator shall determine the qualified status of
the order and shall notify the Participant and each Alternate Payee, in writing,
of its determination. The Plan Administrator shall provide notice under this
paragraph by mailing to the individual’s address specified in the domestic
relations order, or in a manner consistent with Department of Labor regulations.
The Plan Administrator may treat as qualified any domestic relations order
entered before January 1, 1985, irrespective of whether it satisfies all the
requirements described in Code Section 414(p).
 










RESTATEMENT JANUARY 1, 2011
57
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 

If any portion of the Participant’s Vested Account is payable during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.


The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).













RESTATEMENT JANUARY 1, 2011
58
ARTICLE V  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE VI


DISTRIBUTION OF BENEFITS


SECTION 6.01--AUTOMATIC FORMS OF DISTRIBUTION.


Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:


 
(a)
Retirement Benefits.  The automatic form of retirement benefit for a Participant
who does not die before his Annuity Starting Date shall be a single sum payment.



 
(b)
Death Benefits.  The automatic form of death benefit for a Participant who dies
before his Annuity Starting Date shall be a single sum payment to the
Participant's Beneficiary.



 
(c)
Qualifying Employer Securities.  That portion of a Participant’s Account held in
the Qualifying Employer Securities Fund shall be distributed as a single sum
payment or as substantially equal annual installments payable over a period of
no more than five years. Such five year period may be extended as provided in
Code Section 409(o)(1)(C)(ii) up to an additional five years.



SECTION 6.02--OPTIONAL FORMS OF DISTRIBUTION.


 
(a)
Retirement Benefits. The optional forms of retirement benefit shall be the
following: a fixed period installment option and a fixed payment installment
option. A single sum payment is also available. That portion of a Participant’s
Account that is held in the Qualifying Employer Securities Fund and the
Self-Directed Brokerage Account may be distributed in kind.



 
The fixed period installment option is an optional form of benefit under which
the Participant elects to receive substantially equal annual payments over a
fixed period of whole years. The annual payment may be paid in annual,
semi-annual, quarterly, or monthly installments as elected by the Participant.
The Participant may elect to receive additional payments.



 
The fixed payment installment option is an optional form of benefit under which
the Participant elects to receive a specified dollar amount each year. The
annual payment may be paid in annual, semi-annual, quarterly, or monthly
installments as elected by the Participant. The Participant may elect to receive
additional payments.



 
Under the installment options the amount payable in the Participant’s first
Distribution Calendar Year, as defined in the DEFINITIONS SECTION of Article
VII, must satisfy the minimum distribution requirements of Article VII for such
year. Distributions for later Distribution Calendar Years must satisfy the
minimum distribution requirements of Article VII for such years. If the
Participant’s Annuity Starting Date does not occur until his second Distribution
Calendar Year, the amount payable for such year must satisfy the minimum
distribution requirements of Article VII for both the first and second
Distribution Calendar Years.



 
Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.



 
(b)
Death Benefits.  The optional form of death benefit is a single sum payment.



 
 










RESTATEMENT JANUARY 1, 2011
59
ARTICLE VI (7-10182)



 
 

--------------------------------------------------------------------------------

 






 
(c)
Qualifying Employer Securities.  That portion of a Participant’s Account held in
the Qualifying Employer Securities Fund shall be distributed as a single sum
payment or as substantially equal annual installments payable over a period of
no more than five years. Such five year period may be extended as provided in
Code Section 409(o)(1)(C)(ii) up to an additional five years.

 
SECTION 6.03--ELECTION PROCEDURES.


The Participant or Beneficiary shall make any election under this section in
writing. The Plan Administrator may require such individual to complete and sign
any necessary documents as to the provisions to be made. Any election permitted
under (a) and (b) below shall be subject to the qualified election provisions of
(c) below.


 
(a)
Retirement Benefits.  A Participant may elect his Beneficiary and may elect to
have retirement benefits distributed under any of the optional forms of
retirement benefit available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of
this article.



 
(b)
Death Benefits.  A Participant may elect his Beneficiary and may elect to have
death benefits distributed under any of the optional forms of death benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.



 
If the Participant has not elected an optional form of distribution for the
death benefit payable to his Beneficiary, the Beneficiary may, for his own
benefit, elect the form of distribution, in like manner as a Participant.



 
(c)
Qualified Election.  The Participant or Beneficiary may make an election at any
time during the election period. The Participant or Beneficiary may revoke the
election made (or make a new election) at any time and any number of times
during the election period.  An election is effective only if it meets the
consent requirements below.



 
(1)
Election Period for Retirement Benefits. The Participant may make an election as
to retirement benefits at any time before the Annuity Starting Date.



 
(2)
Election Period for Death Benefits. A Participant may make an election as to
death benefits at any time before he dies.  The Beneficiary's election period
begins on the date the Participant dies and ends on the date benefits begin.



 
(3)
Consent to Election.  If the Participant’s Vested Account exceeds $5,000, any
benefit that is immediately distributable requires the consent of the
Participant.



 
The consent of the Participant to a benefit that is immediately distributable
must not be made before the date the Participant is provided with the notice of
the ability to defer the distribution.  Such consent shall be in writing.



 
The consent shall not be made more than 180 days before the Annuity Starting
Date. The consent of the Participant shall not be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.

 










RESTATEMENT JANUARY 1, 2011
60
ARTICLE VI (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant.  However, if any
entity within the same Controlled Group maintains another defined contribution
plan (other than an employee stock ownership plan as defined in Code Section
4975(e)(7)) the Participant’s Account will be transferred, without the
Participant’s consent, to the other plan if the Participant does not consent to
an immediate distribution.



 
A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant before the Participant attains the older of
Normal Retirement Age or age 62.



 
Spousal consent is needed to name a Beneficiary other than the Participant’s
spouse. If the Participant names a Beneficiary other than his spouse, the spouse
has the right to limit consent only to a specific Beneficiary. The spouse can
relinquish such right. Such consent shall be in writing. The spouse's consent
shall be witnessed by a plan representative or notary public. The spouse's
consent must acknowledge the effect of the election, including that the spouse
had the right to limit consent only to a specific Beneficiary and that the
relinquishment of such right was voluntary. Unless the consent of the spouse
expressly permits designations by the Participant without a requirement of
further consent by the spouse, the spouse's consent must be limited to the
Beneficiary, class of Beneficiaries, or contingent Beneficiary named in the
election.



 
Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse's
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the Participant without further
consent by the spouse. A spouse's consent may be revoked at any time within the
Participant's election period.



SECTION 6.04--NOTICE REQUIREMENTS.


Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Participant a written explanation of the right of the
Participant to defer distribution until the benefit is no longer immediately
distributable, including an explanation of the consequences of not deferring the
distribution. Such notice shall include a written explanation of the optional
forms of retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of
this article, including a general description of the material features of these
options.


The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 180 days, before the Annuity Starting Date.


However, distribution may begin less than 30 days after the notice described in
this subparagraph is given, provided the Plan Administrator clearly informs the
Participant that he has a right to a period of at least 30 days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and if applicable, a particular distribution option), and the Participant,
after receiving the notice, affirmatively elects a distribution.
 










RESTATEMENT JANUARY 1, 2011
61
ARTICLE VI (7-10182)



 
 

--------------------------------------------------------------------------------

 

SECTION 6.05--FORMS OF DISTRIBUTION FOR QUALIFYING EMPLOYER SECURITIES.


Notwithstanding any provision of this Article VI to the contrary, distributions
from the portion of a Participant’s Account holding Qualifying Employer
Securities shall be governed by this section.


 
(a)
Distribution in Cash or Qualifying Employer Securities.  At the Plan
Administrator’s discretion, the part of a Participant’s Vested Accounts holding
Qualifying Employer Securities will be distributed in cash or Qualifying
Employer Securities unless the Participant affirmatively elects under paragraph
(b) below to receive the distribution in the form of Qualifying Employer
Securities with cash in lieu of fractional shares. The cash value of Qualifying
Employer Securities shall be equal to the fair market value of such stock
determined as of the last Valuation Date prior to the date of distribution.



 
(b)
Distribution in Qualifying Employer Securities.  Unless subsection (c) applies,
a Participant may elect to have the Participant’s Vested Accounts holding
Qualifying Employer Securities distributed in the form of Qualifying Employer
Securities with cash in lieu of fractional shares.  Any cash or other property
in the Participant’s Vested Account (“non-company stock assets”) shall not be
used to acquire Qualifying Employer Securities for distribution, but shall be
distributed in cash.



 
(c)
Distribution in Qualifying Employer Securities Prohibited.  If the Employer’s
corporate charter or by-law provisions restrict ownership of substantially all
outstanding Qualifying Employer Securities to Employees or to a plan or trust
described in Code Section 401(a), then, at the discretion of the Plan
Administrator, any distribution of a Participant’s Accounts shall be made in
cash, or in shares of Qualifying Employer Securities subject to an immediate put
to the Employer pursuant to the PUT OPTION SECTION of this article.



 
For Plan Years beginning after December 31, 1997, if the Plan holds Qualifying
Employer Securities of an S Corporation, at the discretion of the Plan
Administrator, distribution of such Participant’s Accounts shall be made in
cash, or in shares of Qualifying Employer Securities subject to an immediate put
to the Employer pursuant to the PUT OPTION SECTION of this article.



SECTION 6.06--PUT OPTION.


If shares of Qualifying Employer Securities are distributed from the Trust Fund,
and if such shares are not publicly traded when distributed or are subject to a
trading limitation when distributed, then such shares shall be subject to an
initial and second put option as follows:


 
(a)
The put option shall be exercisable by the distributee (whether the Participant
or a Beneficiary), any person to whom shares of Qualifying Employer Securities
have been passed by gift from the distributee, or any person (including an
estate or the distributee from an estate) to whom the shares of Qualifying
Employer Securities passed upon the death of the distributee (hereinafter
referred to as the “holder”).



 
(b)
The initial put option must be exercised during the 60-day period which begins
on the date the shares of Qualifying Employer Securities are distributed from
the Trust Fund. If not exercised during that period, the initial put option
shall lapse.

 










RESTATEMENT JANUARY 1, 2011
62
ARTICLE VI (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(c)
As soon as is reasonably practicable following the last day of the Plan Year in
which the initial 60-day period expires, the Employer shall notify all of the
non-electing holders of the valuation of such Qualifying Employer Securities as
of the most recent Valuation Date. During the 60-day period following the
receipt of such valuation notice, any such non-electing holder shall have a
second put option.



 
(d)
The period during which the put option is exercisable shall not include any time
when a holder is unable to exercise the put option because the Employer is
prohibited from honoring the put option by federal or state law. If the shares
of Qualifying Employer Securities are publicly traded without restriction when
distributed but cease to be traded within either of the 60-day periods described
herein after distribution, the Employer must notify each holder in writing on or
before the tenth day after the date the shares cease to be so traded that for
the remainder of the applicable 60-day period the shares are subject to a put
option. The number of days between such tenth day and the date on which notice
is actually given, if later than the tenth day, must be added to the duration of
the put option. The notice must inform the holders of the terms of the put
option.



 
(e)
The put option may be exercised by written notice of exercise to the Employer or
its designee made on such form and in accordance with such rules as may be
prescribed for this purpose by the Plan Administrator.



 
(f)
Upon receipt of such notice, the Employer shall tender to the holder the fair
market value of the Qualifying Employer Securities (as determined under Sections
4.02(e) and (f)) for such shares.



 
(i)
If the Qualifying Employer Securities were distributed in a total distribution
then the Employer may pay either in a lump sum or substantially equal
installments (bearing a reasonable rate of interest and providing adequate
security to the holder) over a period beginning within 30 days following the
date the put option is exercised and ending not more than five years after the
date the put option is exercised.



 
(ii)
If the Qualifying Employer Securities were not distributed in a total
distribution then the Employer must pay the holder in a single lump sum payment.



 
(iii)
If payment is made in installments, the Employer shall, within 30 days of the
date the holder exercises the put option, give the holder a promissory note for
the full unpaid balance of the option’s price. Such note shall, at a minimum,
provide adequate security, state a rate of interest reasonable under the
circumstances (but at least equal to the imputed compound rate in effect as of
the exercise date pursuant to the regulations promulgated under Code
Sections 483 or 1274, whichever shall be applicable) and provide that the full
amount of such note shall accelerate and become due immediately in the event
that the Employer defaults in the payment of a scheduled payment.



 
(g)
The Plan Trust Fund is not bound to purchase shares of Qualifying Employer
Securities pursuant to the put option, but the Employer may direct the Trustee
to cause the Plan Trust Fund to assume the Employer’s rights and obligations to
acquire shares of Qualifying Employer Securities under the put option.



 
(h)
A “trading limitation” for this purpose means a restriction under any federal or
state securities law or under any agreement affecting the shares that would make
the shares not as freely tradable as shares not subject to such restriction.

 










RESTATEMENT JANUARY 1, 2011
63
ARTICLE VI (7-10182)



 
 

--------------------------------------------------------------------------------

 


 
(i)
A “total distribution” for this purpose means a distribution to a Participant or
Beneficiary within one taxable year of such recipient to the entire balance to
the credit of the Participant.



SECTION 6.07--RIGHT OF FIRST REFUSAL.


 
(a)
If any Participant, his Beneficiary or any other person to whom shares of
Qualifying Employer Securities are distributed from the Plan (the “Selling
Participant”) shall, at any time, desire to sell some or all of such shares (the
“Offered Shares”) to a third party (the “Third Party”), the Selling Participant
shall give written notice of such desire to the Employer and the Administrator,
which notice shall contain the number of shares offered for sale, the proposed
terms of the sale and the names and addresses of both the Selling Participant
and the Third Party. Both the Trust Fund and the Employer shall each have the
right of first refusal for a period of fourteen (14) days from the date the
Selling Participant gives such written notice to the Employer and the
Administrator (such fourteen (14) day period to run concurrently against the
Trust Fund and the Employer) to acquire the Offered Shares. As between the Trust
Fund and the Employer, the Trust Fund shall have priority to acquire the shares
pursuant to the right of first refusal. The selling price and terms shall be the
same as offered by the Third Party.



 
(b)
If the Trust Fund and the Employer do not exercise their right of first refusal
within the required fourteen (14) day period provided above, the Selling
Participant shall have the right, at any time following the expiration of such
fourteen (14) day period, to dispose of the Offered Shares to the Third Party;
provided, however, that (i) no disposition shall be made to the Third Party on
terms more favorable to the Third Party than those set forth in the written
notice delivered by the Selling Participant above, and (ii) if such disposition
shall not be made to a third party on the terms offered to the Employer and the
Trust Fund, the Offered Shares shall again be subject to the right of first
refusal set forth above.



 
(c)
The closing pursuant to the exercise of the right of first refusal under
Section 6.07(a) above shall take place at such place agreed upon between the
Administrator and the Selling Participant, but not later than ten (10) days
after the Employer or the Trust Fund shall have notified the Selling Participant
of the exercise of the right of first refusal. At such closing, the Selling
Participant shall deliver certificates representing the Offered Shares duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Trust Fund shall deliver the purchase price, or an appropriate
portion thereof, to the Selling Participant.



The provisions of this Section 6.07 shall apply only to Qualifying Employer
Securities which are not publicly traded, regardless of whether they are
acquired with the proceeds of an Exempt Loan. The term “publicly traded” refers
to a securities exchange registered under Section 6 of the Securities Exchange
Act of 1934 (the “1934 Act”) (15 U.S.C. 78f) or that is actively traded on a
system sponsored by a national securities association registered under Section
15A(b) of the 1934 Act (15 U.S.C. 780).









RESTATEMENT JANUARY 1, 2011
64
ARTICLE VI  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE VII


REQUIRED MINIMUM DISTRIBUTIONS


SECTION 7.01--APPLICATION.


The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.


SECTION 7.02--DEFINITIONS.


For purposes of this article, the following terms are defined:


 
Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date.  For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under (b)(2) of the REQUIRED MINIMUM DISTRIBUTIONS SECTION of
this article. The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.



 
5-percent Owner means a Participant who is treated as a 5-percent Owner for
purposes of this article.  A Participant is treated as a 5-percent Owner for
purposes of this article if such Participant is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.



 
Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.



 
Life Expectancy means life expectancy as computed by use of the Single Life
Table in Q&A-1 in section 1.401(a)(9)-9 of the regulations.



 
Participant's Account Balance means the Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The Account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year.



 
Required Beginning Date means, for a Participant who is a 5-percent Owner,
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.



 
Required Beginning Date means, for any Participant who is not a 5-percent Owner,
April 1 of the calendar year following the later of the calendar year in which
he attains age 70 1/2 or the calendar year in which he retires.



 
 










RESTATEMENT JANUARY 1, 2011
65
ARTICLE VII (7-10182)



 
 

--------------------------------------------------------------------------------

 
 





 
The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment
which eliminated such option. The preretirement age 70 1/2 distribution option
is an optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.

 
 
The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution option shall be the
following.  Any such Participant attaining age 70 1/2 in years after 1995 may
elect by April 1 of the calendar year following the calendar year in which he
attained age 70 1/2 (or by December 31, 1997 in the case of a Participant
attaining age 70 1/2 in 1996) to defer distributions until April 1 of the
calendar year following the calendar year in which he retires. If no such
election is made, the Participant shall begin receiving distributions by April 1
of the calendar year following the year in which he attained age 70 1/2 (or by
December 31, 1997 in the case of a Participant attaining age 70 1/2 in 1996).
Any such Participant attaining age 70 1/2 in years prior to 1997 may elect to
stop distributions that are not purchased annuities and recommence by April 1 of
the calendar year following the calendar year in which he retires. There shall
be a new Annuity Starting Date upon recommencement.



SECTION 7.03--REQUIRED MINIMUM DISTRIBUTIONS.
 
 
(a)
General Rules.

 
 
(1)
The requirements of this article shall apply to any distribution of a
Participant’s interest and will take precedence over any inconsistent provisions
of this Plan. Unless otherwise specified, the provisions of this article apply
to calendar years beginning after December 31, 2002.



 
(2)
All distributions required under this article shall be determined and made in
accordance with the regulations under Code Section 401(a)(9), including the
incidental death benefit requirement in Code Section 401(a)(9)(G), and the
regulations thereunder.



 
(b)
Time and Manner of Distribution.



 
(1)
Required Beginning Date.  The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.



 
(2)
Death of Participant Before Distributions Begin.  If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:



 
(i)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later, except to the extent that
an election is made to receive distributions in accordance with the 5-year rule
under (e) below. Under the 5-year rule, the Participant’s entire interest will
be distributed to the Designated Beneficiary by

 










RESTATEMENT JANUARY 1, 2011
66
ARTICLE VII (7-10182)



 
 

--------------------------------------------------------------------------------

 


 
 
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 
 
(ii)
If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, except to the extent that an election is made to
receive distributions in accordance with the 5-year rule under (e) below. Under
the 5-year rule, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.



 
(iii)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.



 
(iv)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse are required to begin, this (b)(2), other
than (b)(2)(i), will apply as if the surviving spouse were the Participant.



 
For purposes of this (b)(2) and (d) below, unless (b)(2)(iv) above applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If (b)(2)(iv) above applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under (b)(2)(i)
above. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under (b)(2)(i)
above), the date distributions are considered to begin is the date distributions
actually commence.



 
(3)
Forms of Distribution.  Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with (c) and (d) below. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the regulations thereunder.



 
(c)
Required Minimum Distributions During Participant’s Lifetime.



 
(1)
Amount of Required Minimum Distribution For Each Distribution Calendar
Year.  During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:



 
(i)
the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Q&A-2 in section
1.401(a)(9)-9 of the regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

 










RESTATEMENT JANUARY 1, 2011
67
ARTICLE VII (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(ii)
if the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Q&A-3 in section 1.401(a)(9)-9 of the regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.



 
(2)
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death.  Required minimum distributions will be determined under this (c)
beginning with the first Distribution Calendar Year and continuing up to, and
including, the Distribution Calendar Year that includes the Participant’s date
of death.



 
(d)
Required Minimum Distributions After Participant’s Death.



 
(1)
Death On or After Date Distributions Begin.



 
(i)
Participant Survived by Designated Beneficiary.  If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:



 
A.
The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.



 
B.
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.



 
C.
If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.



 
(ii)
No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 










RESTATEMENT JANUARY 1, 2011
68
ARTICLE VII (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(2)
Death Before Date Distributions Begin.



 
(i)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a Designated Beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in (d)(1) above,
except to the extent that an election is made to receive distributions in
accordance with the 5-year rule under (e) below. Under the 5-year rule, the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.



 
(ii)
No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.



 
(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin.  If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole Designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under (b)(2)(i) above, this (d)(2) will apply as if the
surviving spouse were the Participant.



 
(e)
Election of 5-year Rule.  Participants or Beneficiaries may elect on an
individual basis whether the 5-year rule in (b)(2) and (d)(2) above applies to
distributions after the death of a Participant who has a Designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which the distribution would be required to begin under (b)(2)
above if no such election is made, or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving spouse’s) death.



SECTION 7.04--TRANSITION RULES.


To the extent the Plan was effective before 2003, required minimum distributions
were made pursuant to (a) and (b) below:


 
(a)
2000 and Before.  Required minimum distributions for calendar years after 1984
and before 2001 were made in accordance with Code Section 401(a)(9) and the
proposed regulations thereunder published in the Federal Register on July 27,
1987 (the 1987 Proposed Regulations).



 
(b)
2001 and 2002.  Required minimum distributions for calendar years 2001 and 2002
were made pursuant to the proposed regulations under Code Section 401(a)(9)
published in the Federal Register on January 17, 2001 (the 2001 Proposed
Regulations). Distributions were made in 2001 under the 1987 Proposed
Regulations prior to June 14, 2001, and the special transition rule in
Announcement 2001-82, 2001-2 C.B. 123, applied.












RESTATEMENT JANUARY 1, 2011
69
ARTICLE VII  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE VIII


TERMINATION OF THE PLAN


The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned. Complete discontinuance of Contributions constitutes
complete termination of the Plan.


The Account of each Participant shall be 100% vested and nonforfeitable as of
the effective date of complete termination of the Plan. The Account of each
Participant who is included in the group of Participants deemed to be affected
by the partial termination of the Plan shall be 100% vested and nonforfeitable
as of the effective date of the partial termination of the Plan. The
Participant's Vested Account shall continue to participate in the earnings
credited, expenses charged, and any appreciation or depreciation of the
Investment Fund until his Vested Account is distributed.


A Participant’s Vested Account that does not result from the Contributions
listed below may be distributed to the Participant after the effective date of
the complete termination of the Plan:


Elective Deferral Contributions
Qualified Nonelective Contributions


A Participant’s Vested Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code Section
4975(e)(7) or 409(a), a simplified employee pension plan as defined in Code
Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan or
contract that satisfies the requirements of Code Section 403(b), or a plan
described in Code Section 457(b) or (f)) at any time during the period beginning
on the date of complete termination of the Plan and ending 12 months after all
assets have been distributed from the Plan. Such distribution is made in a lump
sum. A distribution under this article shall be a retirement benefit and shall
be distributed to the Participant according to the provisions of Article VI.
However, the fixed period and fixed payment installment options shall not be
available.


If a Participant or Beneficiary is receiving payments under the fixed period or
fixed payment installment option, the Vested Account shall be paid to such
person in a single sum.


The Participant’s entire Vested Account shall be paid in a single sum to the
Participant as of the effective date of complete termination of the Plan if (i)
the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit that is
immediately distributable.  This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.


Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.


The assets of this Plan shall not be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining may be paid to the Employer. The payment may not be made if it would
contravene any provision of law.











RESTATEMENT JANUARY 1, 2011
70
ARTICLE VIII  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE IX


ADMINISTRATION OF THE PLAN


SECTION 9.01--ADMINISTRATION.


Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant or Beneficiary may become entitled. The Plan Administrator's
decisions upon all matters within the scope of its authority shall be final.


Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties which are necessary to assist it
with the administration of the Plan to any person or firm which agrees to accept
such duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.


The Plan Administrator shall receive all claims for benefits by Participants,
former Participants and Beneficiaries. The Plan Administrator shall determine
all facts necessary to establish the right of any Claimant to benefits and the
amount of those benefits under the provisions of the Plan. The Plan
Administrator may establish rules and procedures to be followed by Claimants in
filing claims for benefits, in furnishing and verifying proofs necessary to
determine age, and in any other matters required to administer the Plan.


SECTION 9.02--EXPENSES.


Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Such expenses include, but are not limited to,
expenses for bonding required by ERISA; expenses for recordkeeping and other
administrative services; fees and expenses of the Trustee or Annuity Contract;
expenses for investment education service; and direct costs that the Employer
incurs with respect to the Plan. Expenses that relate solely to a specific
Participant or Alternate Payee may be assessed against such Participant or
Alternate Payee as provided in the service and expense agreement or such other
documents duly entered into by or with regard to the Plan that govern such
matters.


SECTION 9.03--RECORDS.


All acts and determinations of the Plan Administrator shall be duly
recorded.  All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator's
custody.


Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.
 










RESTATEMENT JANUARY 1, 2011
71
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 

SECTION 9.04--INFORMATION AVAILABLE.


Any Participant in the Plan or any Beneficiary may examine copies of the Plan
description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract, or any other instrument under which the Plan was established
or is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.


SECTION 9.05--CLAIM PROCEDURES.


A Claimant must submit any necessary forms and needed information when making a
claim for benefits under the Plan.


If a claim for benefits under the Plan is wholly or partially denied, the Plan
Administrator shall provide adequate written notice to the Claimant whose claim
for benefits under the Plan has been denied. The notice must be furnished within
90 days of the date that the claim is received by the Plan without regard to
whether all of the information necessary to make a benefit determination is
received. The Claimant shall be notified in writing within this initial 90-day
period if special circumstances require an extension of the time needed to
process the claim. The notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator's decision is
expected to be rendered. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period.


The Plan Administrator's notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; and (v) inform the Claimant of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on appeal.


Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 60 days after receipt of the Plan Administrator’s notice of denial of
benefits. If the Claimant appeals to the Plan Administrator, the Claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits.  The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
60 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 60-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 60 days from the end of the initial 60-day
period.
 










RESTATEMENT JANUARY 1, 2011
72
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on
review.  In no event shall such benefit determination be made later than the
third meeting of the committee or board following the Plan’s receipt of the
request for review. The Plan Administrator shall provide adequate written notice
to the Claimant of the Plan’s benefit determination on review as soon as
possible, but not later than five days after the benefit determination is made.


If the claim for benefits is wholly or partially denied on review, the Plan
Administrator’s notice to the Claimant shall: (i) specify the reason or reasons
for the denial; (ii) reference the specific Plan provisions on which the denial
is based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits; and (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a).


A Claimant may authorize a representative to act on the Claimant’s behalf with
respect to a benefit claim or appeal of an adverse benefit determination. Such
authorization shall be made by completion of a form furnished for that purpose.
In the absence of any contrary direction from the Claimant, all information and
notifications to which the Claimant is entitled shall be directed to the
authorized representative.


The Plan Administrator shall perform periodic examinations, reviews, or audits
of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate, Plan
provisions have been consistently applied with respect to similarly situated
Claimants.


Disability Claim Procedures.  In the case of a claim for disability benefits,
the above provisions will be modified as provided below.


If a claim for disability benefits under the Plan is wholly or partially denied,
the Plan Administrator shall provide adequate written notice to the Claimant
whose claim for benefits under the Plan has been denied.  The notice must be
furnished within 45 days of the date that the claim is received by the Plan
without regard to whether all of the information necessary to make a benefit
determination is received. The period for furnishing the notice may be extended
for up to 30 days if the Plan Administrator both determines an extension is
necessary due to matters beyond the control of the Plan and notifies the
Claimant in writing within this initial 45-day period. The notice shall indicate
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If prior to the end of the first 30-day extension
period, the Plan Administrator determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period may be extended for up to an additional 30 days, provided the Plan
Administrator notifies the Claimant in writing, within the first 30-day
extension period, of the circumstances requiring the extension and the date by
which the Plan expects to render a decision. In the case of any extension, the
notice of extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues. The
Claimant shall be afforded at least 45 days within which to provide the
specified information.
 










RESTATEMENT JANUARY 1, 2011
73
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 

In the event that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.


The Plan Administrator's notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; (v) inform the Claimant of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on appeal; (vi) provide the
Claimant with any internal rule, guideline, protocol, or other similar criterion
that was relied upon in making the adverse determination or a statement that
such rule, guideline, protocol, or other similar criterion was relied upon and a
copy will be provided free of charge upon request; and (vii) provide the
Claimant with an explanation of any scientific or clinical judgment for the
determination if benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit or a statement that the
benefit is based on such an exclusion or limit and such explanation will be
provided free of charge.


Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 180 days after receipt of the Plan Administrator’s notice of denial of
benefits. The Claimant may submit written comments, documents, records, and
other information relating to the claim for benefits. The Claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits. The Plan Administrator shall review the claim taking into account
all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The review shall
not afford deference to the initial adverse benefit determination and shall be
conducted by an appropriate named fiduciary who is neither the individual who
made the adverse benefit determination that is the subject of the appeal, nor
the subordinate of such individual. If the adverse benefit determination is
based in whole or in part on a medical judgment, the appropriate named fiduciary
shall consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. Such
health care professional shall be an individual who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of such individual. The Claimant
shall be provided with the identity of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the adverse benefit
determination, without regard to whether the advice was relied on.


The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
45 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received.  The Claimant shall be notified in writing
within this initial 45-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 45 days from the end of the initial 45-day
period.


In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be
 










RESTATEMENT JANUARY 1, 2011
74
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
determined without regard to whether all of the information necessary to make a
benefit determination on review is received. The Claimant shall be notified in
writing within this initial period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the committee
or board expects to render the determination on review.  In no event shall such
benefit determination be made later than the third meeting of the committee or
board following the Plan’s receipt of the request for review. The Plan
Administrator shall provide adequate written notice to the Claimant of the
Plan’s benefit determination on review as soon as possible, but not later than
five days after the benefit determination is made.
 
To the extent that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.


If the claim for disability benefits is wholly or partially denied on review,
the Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits; (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a); (v) provide the Claimant with any internal
rule, guideline, protocol, or other similar criterion that was relied upon in
making the adverse determination or a statement that such rule, guideline,
protocol, or other similar criterion was relied upon and a copy will be provided
free of charge upon request; (vi) provide the Claimant with an explanation of
any scientific or clinical judgment for the determination if benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit or a statement that the benefit is based on such an
exclusion or limit and such explanation will be provided free of charge; and
(vii) provide the Claimant with the following statement: “You and your plan may
have other voluntary alternative dispute resolution options, such as mediation.
One way to find out what may be available is to contact your local U.S.
Department of Labor Office and your State insurance regulatory agency.”


SECTION 9.06--DELEGATION OF AUTHORITY.


All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.


SECTION 9.07--EXERCISE OF DISCRETIONARY AUTHORITY.


The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law to the greatest extent allowed
under law; and will not be overturned or set aside by any court of law unless
found to be arbitrary and capricious or made in bad faith.
 










RESTATEMENT JANUARY 1, 2011
75
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 

SECTION 9.08--TRANSACTION PROCESSING.


Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or other
parties. No guarantee is made by the Plan, Plan Administrator, Trustee, Insurer,
or Employer that such transactions will be processed on a daily or other basis,
and no guarantee is made in any respect regarding the processing time of such
transactions.


Notwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, or the Trustee reserves the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Employer, the Plan Administrator, or the Trustee.


Administrative practicality will be determined by legitimate business factors
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, force majeure, the failure of a
service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider) and in no event
will be deemed to be less than 14 days. The processing date of a transaction
shall be binding for all purposes of the Plan and considered the applicable
Valuation Date for any transaction.
 
SECTION 9.09--VOTING AND TENDER OF QUALIFYING EMPLOYER SECURITIES.


Voting rights with respect to Qualifying Employer Securities will be passed
through to Participants.  Participants will be allowed to direct the voting
rights of Qualifying Employer Securities for any matter put to the vote of
shareholders. Before each meeting of shareholders, the Employer shall cause to
be sent to each person with power to control such voting rights a copy of any
notice and any other information provided to shareholders and, if applicable, a
form for instructing the Trustee how to vote at such meeting (or any adjournment
thereof) the number of full and fractional shares subject to such person’s
voting control. The Trustee may establish a deadline in advance of the meeting
by which such forms must be received in order to be effective.


Each Participant shall be entitled to one vote for each share credited to his
Account.


If some or all of the Participants have not directed or have not timely directed
the Trustee on how to vote, then the Trustee shall vote such Qualifying Employer
Securities in the same proportion as those shares of Qualifying Employer
Securities for which the Trustee has received proper direction for such matter.


Tender rights or exchange offers for Qualifying Employer Securities will be
passed through to Participants. As soon as practicable after the commencement of
a tender or exchange offer for Qualifying Employer Securities, the Employer
shall cause each person with power to control the response to such tender or
exchange offer to be advised in writing the terms of the offer and, if
applicable, to be provided with a form for instructing the Trustee, or for
revoking such instruction, to tender or exchange shares of Qualifying Employer
Securities, to the extent permitted under the terms of such offer. In advising
such persons of the terms of the offer, the Employer may include statements from
the board of directors setting forth its position with respect to the offer.


If some or all of the Participants have not directed or have not timely directed
the Trustee on how to tender, then the Trustee shall tender such Qualifying
Employer Securities in the same proportion as those shares of Qualifying
Employer Securities for which the Trustee has received proper direction for such
matter.
 










RESTATEMENT JANUARY 1, 2011
76
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 

If the tender or exchange offer is limited so that all of the shares that the
Trustee has been directed to tender or exchange cannot be sold or exchanged, the
shares that each Participant directed to be tendered or exchanged shall be
deemed to have been sold or exchanged in the same ratio that the number of
shares actually sold or exchanged bears to the total number of shares that the
Trustee was directed to tender or exchange.


The Trustee shall hold the Participant’s individual directions with respect to
voting rights or tender decisions in confidence and, except as required by law,
shall not divulge or release such individual directions to anyone associated
with the Employer. The Employer may require verification of the Trustee’s
compliance with the directions received from Participants by any independent
auditor selected by the Employer, provided that such auditor agrees to maintain
the confidentiality of such individual directions.


The Employer may develop procedures to facilitate the exercise of votes or
tender rights, such as the use of facsimile transmissions for the Participants
located in physically remote areas.
 
SECTION 9.10--VOTING AND TENDER OF SELF-DIRECTED BROKERAGE ACCOUNTS.


Rights of ownership of securities held in the Self-Directed Brokerage Account,
including voting rights, tender rights, and rights to exercise exchange offers,
shall be passed through to the Participant with respect to whom the
Self-Directed Brokerage Account was established. These rights shall be exercised
by the Participant through the mechanism (including the course of dealing and
practices and procedures) established by the Trustee under the Trust Agreement
for the exercise of such rights and in accordance with the Self-Directed
Brokerage Account documents.











RESTATEMENT JANUARY 1, 2011
77
ARTICLE IX  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE X


GENERAL PROVISIONS


SECTION 10.01--AMENDMENTS.


The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject. The Employer may correct obvious and unambiguous typographical
errors and cross references that merely correct a reference but that do not in
any way change the original intended meaning of the provisions.


An amendment may not allow reversion or diversion of Plan assets to the Employer
at any time, except as may be required to comply with any law or regulation
issued by any governmental agency to which the Plan is subject.


An amendment may not eliminate or reduce a section 411(d)(6) protected benefit,
as defined in Q&A-1 in section 1.411(d)-4 of the regulations, that has already
accrued, except as provided in section 1.411(d)-3 or 1.411(d)-4 of the
regulations. This is generally the case even if such elimination or reduction is
contingent upon the Employee’s consent. However, the Plan may be amended to
eliminate or reduce section 411(d)(6) protected benefits with respect to
benefits not yet accrued as of the later of the amendment’s adoption date or
effective date without violating Code Section 411(d)(6).


If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the applicable vesting schedule shall remain
in effect with respect to that part of his Account resulting from such
Contributions after the date of such amendment. The Participant shall not become
immediately 100% vested in such Contributions as a result of the elimination of
such Contribution except as otherwise specifically provided in the Plan.


An amendment shall not decrease a Participant's vested interest in the Plan. If
an amendment to the Plan changes the computation of the percentage used to
determine that portion of a Participant's Account attributable to Employer
Contributions which is nonforfeitable (whether directly or indirectly), in the
case of an Employee who is a Participant as of the later of the date such
amendment or change is adopted or the date it becomes effective, the
nonforfeitable percentage (determined as of such date) of such Employee’s right
to his Account attributable to Employer Contributions shall not be less than the
percentage computed under the Plan without regard to such amendment or change.
Furthermore, each Participant or former Participant


 
(a)
who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Participant does not
have at least one Hour of Service in a Plan Year beginning after December 31,
1988) and



 
(b)
whose nonforfeitable percentage will be determined on any date after the date of
the change



may elect, during the election period, to have the nonforfeitable percentage of
his Account resulting from Employer Contributions determined without regard to
the amendment. This election may not be revoked. If after the Plan is changed,
the Participant’s nonforfeitable percentage will at all times be as great as it
would have been if the change had not been made, no election needs to be
provided. The election period shall begin no later than the date the Plan
amendment is adopted and end no earlier than the 60th day after the latest of
the date the amendment is adopted or becomes effective, or the date the
Participant is issued written notice of the amendment by the Employer or the
Plan Administrator.
 










RESTATEMENT JANUARY 1, 2011
78
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 

For an amendment adopted after August 9, 2006, with respect to a Participant’s
Account attributable to Employer Contributions accrued as of the later of the
adoption or effective date of the amendment and earnings, the vested percentage
of each Participant will be the greater of the vested percentage under the old
vesting schedule or the vested percentage under the new vesting schedule.


SECTION 10.02--DIRECT ROLLOVERS.


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee's election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. A Designated
Beneficiary of a Participant who is not the surviving spouse of the Participant
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of a distribution, that would be an Eligible Rollover
Distribution if the Designated Beneficiary were a Distributee, paid in a Direct
Rollover to an individual retirement plan described in Code Section
402(c)(8)(B)(i) or (ii) established for the purposes of receiving the
distribution on behalf of the Designated Beneficiary.  If such Direct Rollover
is made: (i) such Direct Rollover shall be treated as an Eligible Rollover
Distribution; (ii) the individual retirement plan shall be treated as an
inherited individual retirement account or individual retirement annuity (within
the meaning of Code Section 408(d)(3)(C)); and (iii) Code Section 401(a)(9)(B)
(other than clause (iv) thereof) shall apply to such plan. For this purpose,
certain trusts shall be treated as a Designated Beneficiary as provided in Code
Section 402(c)(11)(B).


In the event of a mandatory distribution of an Eligible Rollover Distribution
greater than $1,000 in accordance with the SMALL AMOUNTS SECTION of this article
(or which is a small amounts payment under Article VIII at complete termination
of the Plan), if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly, the Plan Administrator will
pay the distribution in a Direct Rollover to an individual retirement plan
designated by the Plan Administrator.


In the event of any other Eligible Rollover Distribution to a Distributee in
accordance with the SMALL AMOUNTS SECTION of this article (or which is a small
amounts payment under Article VIII at complete termination of the Plan), if the
Distributee does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover or to
receive the distribution directly, the Plan Administrator will pay the
distribution to the Distributee.


A mandatory distribution is a distribution to a Participant that is made without
the Participant’s consent and is made to the Participant before he attains the
older of age 62 or his Normal Retirement Age.


SECTION 10.03--MERGERS AND DIRECT TRANSFERS.


The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in this Plan would (if that plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer that is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger, consolidation, or transfer of assets with a defined benefit plan if
such action would result in a defined benefit feature being maintained under
this Plan. The Employer will not transfer any amounts attributable to elective
deferral contributions, qualified matching contributions, and qualified
nonelective contributions unless the transferee plan provides that the
limitations of section 1.401(k)-1(d) of the regulations shall apply to such
amounts
 
 








RESTATEMENT JANUARY 1, 2011
79
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 


(including post-transfer earnings thereon), unless the amounts could have been
distributed at the time of the transfer (other than for hardship), and the
transfer is an elective transfer described in Q&A-3(b)(1) in section 1.411(d)-4
of the regulations.
 
Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or Severance from Employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions). The limitations of section
1.401(k)-1(d) of the regulations applicable to elective deferral contributions,
qualified matching contributions, and qualified nonelective contributions shall
continue to apply to any amounts attributable to such contributions (including
post-transfer earnings thereon) transferred to this Plan, unless the amounts
could have been distributed at the time of the transfer (other than for
hardship), and the transfer is an elective transfer described in Q&A-3(b)(1) in
section 1.411(d)-4 of the regulations.


The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.


The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.


A Participant’s section 411(d)(6) protected benefits, as defined in Q&A-1 in
section 1.411(d)-4 of the regulations, may not be eliminated by reason of
transfer or any transaction amending or having the effect of amending a plan or
plans to transfer benefits except as provided below.


A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced upon transfer between qualified defined contribution plans if the
conditions in Q&A-3(b)(1) in section 1.411(d)-4 of the regulations are met. The
transfer must meet all of the other applicable qualification requirements.


A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced if a transfer is an elective transfer of certain distributable benefits
between qualified plans (both defined benefit and defined contribution) and the
conditions in Q&A-3(c)(1) in section 1.411(d)-4 of the regulations are met. The
rules applicable to distributions under the plan would apply to the transfer,
but the transfer would not be treated as a distribution for purposes of the
minimum distribution requirements of Code Section 401(a)(9). Beginning
January 1, 2002, if the Participant is eligible to receive an immediate
distribution of his entire nonforfeitable accrued benefit in a single sum
distribution that would consist entirely of an eligible rollover distribution
under Code Section 401(a)(31), such transfer will be accomplished as a direct
rollover under Code Section 401(a)(31).


SECTION 10.04--PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.


The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan.  See the CONSTRUCTION
SECTION of this article.
 










RESTATEMENT JANUARY 1, 2011
80
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 

Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.


Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.


Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information which they have received
at their home office or principal address.
 
SECTION 10.05--EMPLOYMENT STATUS.


Nothing contained in this Plan gives an Employee the right to be retained in the
Employer's employ or to interfere with the Employer's right to discharge any
Employee.


SECTION 10.06--RIGHTS TO PLAN ASSETS.


An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.


Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries of such Participant under the Plan provisions shall be
in full satisfaction of all claims against the Plan, the Named Fiduciary, the
Plan Administrator, the Insurer, the Trustee, and the Employer arising under or
by virtue of the Plan.


SECTION 10.07--BENEFICIARY.


Each Participant may name a Beneficiary to receive any death benefit that may
arise out of his participation in the Plan. The Participant may change his
Beneficiary from time to time. Unless a qualified election has been made, for
purposes of distributing any death benefits before the Participant’s Retirement
Date, the Beneficiary of a Participant who has a spouse shall be the
Participant's spouse. The Participant's Beneficiary designation and any change
of Beneficiary shall be subject to the provisions of the ELECTION PROCEDURES
SECTION of Article VI.


It is the responsibility of the Participant to give written notice to the Plan
Administrator of the name of the Beneficiary on a form furnished for that
purpose. The Plan Administrator shall maintain records of Beneficiary
designations for Participants before their Retirement Dates. However, the Plan
Administrator may delegate to another party the responsibility of maintaining
records of Beneficiary designations. In that event, the written designations
made by Participants shall be filed with such other party. If a party other than
the Insurer maintains the records of Beneficiary designations and a Participant
dies before his Retirement Date, such other party shall certify to the Insurer
the Beneficiary designation on its records for the Participant.


If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.
 










RESTATEMENT JANUARY 1, 2011
81
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 10.08--NONALIENATION OF BENEFITS.


Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant or Beneficiary. A Participant or Beneficiary does not have any
rights to alienate, anticipate, commute, pledge, encumber, or assign such
benefits, except in the case of a loan as provided in the LOANS TO PARTICIPANTS
SECTION of Article V. The preceding sentences shall also apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant according to a domestic relations order, unless such order is
determined by the Plan Administrator to be a qualified domestic relations order,
as defined in Code Section 414(p), or any domestic relations order entered
before January 1, 1985. The preceding sentences shall not apply to any offset of
a Participant’s benefits provided under the Plan against an amount the
Participant is required to pay the Plan with respect to a judgment, order, or
decree issued, or a settlement entered into, on or after August 5, 1997, which
meets the requirements of Code Sections 401(a)(13)(C) or (D).


SECTION 10.09--CONSTRUCTION.


The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.


In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.


SECTION 10.10--LEGAL ACTIONS.


No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan.


SECTION 10.11--SMALL AMOUNTS.


If consent of the Participant is not required for a benefit that is immediately
distributable in the ELECTION PROCEDURES SECTION of Article VI, a Participant’s
entire Vested Account shall be paid in a single sum as of the earliest of his
Retirement Date, the date he dies, or the date he has a Severance from
Employment for any other reason (the date the Employer provides notice to the
record keeper of the Plan of such event, if later). For purposes of this
section, if the Participant’s Vested Account is zero, the Participant shall be
deemed to have received a distribution of such Vested Account. This is a small
amounts payment.


If a small amounts payment is made as of the date the Participant dies, the
small amounts payment shall be made to the Participant’s Beneficiary. If a small
amounts payment is made while the Participant is living, the small amounts
payment shall be made to the Participant. The small amounts payment is in full
settlement of all benefits otherwise payable.


No other small amounts payments shall be made.
 










RESTATEMENT JANUARY 1, 2011
82
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 10.12--WORD USAGE.


The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, where used in this Plan, shall include the plural,
unless the context indicates otherwise.


The words “in writing” and “written,” where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.


SECTION 10.13--CHANGE IN SERVICE METHOD.


 
(a)
Change of Service Method Under This Plan.  If this Plan is amended to change the
method of crediting service from the elapsed time method to the hours method for
any purpose under this Plan, the Employee’s service shall be equal to the sum of
(1), (2), and (3) below:



 
(1)
The number of whole years of service credited to the Employee under the Plan as
of the date the change is effective.



 
(2)
One year of service for the computation period in which the change is effective
if he is credited with the required number of Hours of Service. For that portion
of the computation period ending on the date of the change (for the first day of
the computation period if the change is made on the first day of the computation
period), the Employee will be credited with the greater of (i) his actual Hours
of Service or (ii) the number of Hours of Service that is equivalent to the
fractional part of a year of elapsed time service credited as of the date of the
change, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12. For the remaining portion of the
computation period (the period beginning on the second day of the computation
period and ending on the last day of the computation period if the change is
made on the first day of the computation period), the Employee will be credited
with his actual Hours of Service.



 
(3)
The Employee’s service determined under this Plan using the hours method after
the end of the computation period in which the change in service method was
effective.



 
If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:



 
(4)
The number of whole years of service credited to the Employee under the Plan as
of the beginning of the computation period in which the change in service method
is effective.



 
(5)
The greater of (i) the service that would be credited to the Employee for that
entire computation period using the elapsed time method or (ii) the service
credited to him under the Plan as of the date the change is effective.



 
(6)
The Employee’s service determined under this Plan using the elapsed time method
after the end of the applicable computation period in which the change in
service method was effective.

 










RESTATEMENT JANUARY 1, 2011
83
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
(b)
Transfers Between Plans with Different Service Methods.  If an Employee has been
a participant in another plan of the Employer that credited service under the
elapsed time method for any purpose that under this Plan is determined using the
hours method, then the Employee’s service shall be equal to the sum of (1), (2),
and (3) below:



 
(1)
The number of whole years of service credited to the Employee under the other
plan as of the date he became an Eligible Employee under this Plan.



 
(2)
One year of service for the applicable computation period in which he became an
Eligible Employee if he is credited with the required number of Hours of
Service. For that portion of such computation period ending on the date he
became an Eligible Employee (for the first day of such computation period if he
became an Eligible Employee on the first day of such computation period), the
Employee will be credited with the greater of (i) his actual Hours of Service or
(ii) the number of Hours of Service that is equivalent to the fractional part of
a year of elapsed time service credited as of the date he became an Eligible
Employee, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12.  For the remaining portion of
such computation period (the period beginning on the second day of such
computation period and ending on the last day of such computation period if he
became an Eligible Employee on the first day of such computation period), the
Employee will be credited with his actual Hours of Service.



 
(3)
The Employee’s service determined under this Plan using the hours method after
the end of the computation period in which he became an Eligible Employee.



 
If an Employee has been a participant in another plan of the Employer that
credited service under the hours method for any purpose that under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:



 
(4)
The number of whole years of service credited to the Employee under the other
plan as of the beginning of the computation period under that plan in which he
became an Eligible Employee under this Plan.



 
(5)
The greater of (i) the service that would be credited to the Employee for that
entire computation period using the elapsed time method or (ii) the service
credited to him under the other plan as of the date he became an Eligible
Employee under this Plan.



 
(6)
The Employee’s service determined under this Plan using the elapsed time method
after the end of the applicable computation period under the other plan in which
he became an Eligible Employee.



If an Employee has been a participant in a Controlled Group member’s plan that
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan was a plan of the Employer.


Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.
 










RESTATEMENT JANUARY 1, 2011
84
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 

SECTION 10.14--MILITARY SERVICE.


Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to Qualified
Military Service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).


Beginning January 1, 2007, a Participant who dies on or after January 1, 2007
while performing Qualified Military Service is treated as having resumed and
then terminated employment on account of death, in accordance with Code Section
401(a)(37) and any subsequent guidance. The survivors of such Participant are
entitled to any additional benefits provided under the Plan on account of death
of the Participant.











RESTATEMENT JANUARY 1, 2011
85
ARTICLE X  (7-10182)



 
 

--------------------------------------------------------------------------------

 

ARTICLE XI


TOP-HEAVY PLAN REQUIREMENTS


SECTION 11.01--APPLICATION.


The provisions of this article shall supersede all other provisions in the Plan
to the contrary. The provisions of this article shall apply for purposes of
determining whether the Plan is a Top-heavy Plan for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefit
requirements of Code Section 416(c) for such years.


For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer, as used in this article, shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.


The accrued benefit or account of a participant resulting from deductible
employee contributions shall not be included for any purpose under this article.


The contribution provisions of the MODIFICATION OF CONTRIBUTIONS SECTION of this
article shall not apply to any Employee who is included in a group of Employees
covered by a collective bargaining agreement which the Secretary of Labor finds
to be a collective bargaining agreement between employee representatives and one
or more employers, including the Employer, if there is evidence that retirement
benefits were the subject of good faith bargaining between such representatives.
For this purpose, the term "employee representatives" does not include any
organization more than half of whose members are employees who are owners,
officers, or executives.


SECTION 11.02--DEFINITIONS.


For purposes of this article the following terms are defined:


 
Aggregation Group means:



 
(a)
each of the Employer's qualified plans in which a Key Employee is a participant
during the Plan Year containing the Determination Date or any of the four
preceding Plan Years (regardless of whether the plans have terminated),



 
(b)
each of the Employer's other qualified plans which allows the plan(s) described
in (a) above to meet the nondiscrimination requirement of Code Section 401(a)(4)
or the minimum coverage requirement of Code Section 410, and



 
(c)
any of the Employer's other qualified plans not included in (a) or (b) above
which the Employer desires to include as part of the Aggregation Group.  Such a
qualified plan shall be included only if the Aggregation Group would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.



 
The plans in (a) and (b) above constitute the "required" Aggregation Group.  The
plans in (a), (b), and (c) above constitute the "permissive" Aggregation Group.

 










RESTATEMENT JANUARY 1, 2011
86
ARTICLE XI  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III.



 
Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year.  For the first plan
year of the plan, the Determination Date is the last day of that year.



 
Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date is:



 
(a)
an officer of the Employer having Compensation for the Plan Year greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002),



 
(b)
a 5-percent owner of the Employer, or



 
(c)
a 1-percent owner of the Employer having Compensation for the Plan Year of more
than $150,000.



 
The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.



 
Nonkey Employee means any Employee who is not a Key Employee.



 
Top-heavy Plan means a plan that is top-heavy for any plan year.  This Plan
shall be top-heavy if any of the following conditions exist:



 
(a)
The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is not part
of any required Aggregation Group or permissive Aggregation Group.



 
(b)
This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.



 
(c)
This Plan is a part of a required Aggregation Group and part of a permissive
Aggregation Group and the Top-heavy Ratio for the permissive Aggregation Group
exceeds 60 percent.



 
Top-heavy Ratio means:



 
(a)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the five-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio for
this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) and distributions under a terminated plan which if it had
not been terminated would have been required to be included in the Aggregation
Group), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the one-year period
ending on the Determination Date(s) and distributions under a terminated plan
which if it had not been terminated would have been required to be included in
the Aggregation Group), both computed in accordance with Code Section 416 and
the regulations thereunder.  In the case of a distribution made for a reason
other than Severance from Employment, death, or disability, this provision shall
be applied by

 










RESTATEMENT JANUARY 1, 2011
87
ARTICLE XI  (7-10182)



 
 

--------------------------------------------------------------------------------

 

 
 
substituting “five-year period” for “one-year period.” Both the numerator and
denominator of the Top-heavy Ratio are increased to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Code Section 416 and the regulations thereunder.

 
 
(b)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer maintains or has maintained
one or more defined benefit plans which during the five-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio
for any required or permissive Aggregation Group, as appropriate, is a fraction,
the numerator of which is the sum of the account balances under the aggregated
defined contribution plan or plans of all Key Employees, determined in
accordance with (a) above, and the present value of accrued benefits under the
aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
participants, determined in accordance with (a) above, and the present value of
accrued benefits under the defined benefit plan or plans for all participants as
of the Determination Date(s), all determined in accordance with Code Section 416
and the regulations thereunder.  The accrued benefits under a defined benefit
plan in both the numerator and denominator of the Top-heavy Ratio are increased
for any distribution of an accrued benefit made in the one-year period ending on
the Determination Date (and distributions under a terminated plan which if it
had not been terminated would have been required to be included in the
Aggregation Group). In the case of a distribution made for a reason other than
Severance from Employment, death, or disability, this provision shall be applied
by substituting “five-year period” for “one-year period.”



 
(c)
For purposes of (a) and (b) above, the value of account balances and the present
value of accrued benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan.  The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year or (ii) who has not been
credited with at least one hour of service with any employer maintaining the
plan at any time during the one-year period ending on the Determination Date
will be disregarded. The calculation of the Top-heavy Ratio and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-heavy Ratio.  When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.



The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).


SECTION 11.03--MODIFICATION OF CONTRIBUTIONS.


During any Plan Year in which this Plan is a Top-heavy Plan, the Employer shall
make a minimum contribution as of the last day of the Plan Year for each Nonkey
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. A Nonkey Employee is not
required to have a minimum number of Hours of Service or minimum amount of
Compensation in order to be entitled to this minimum. A Nonkey Employee who
fails to be an Active Participant merely because his Compensation is less than a
stated amount or merely because of a failure to make mandatory participant
 










RESTATEMENT JANUARY 1, 2011
88
ARTICLE XI  (7-10182)



 
 

--------------------------------------------------------------------------------

 

contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Participant. The minimum
is the lesser of (a) or (b) below:


 
(a)
3 percent of such person's Compensation for such Plan Year.



 
(b)
The "highest percentage" of Compensation for such Plan Year at which the
Employer's Contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the
Employer's defined contribution plans within the Aggregation Group shall be
treated as one plan.  The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.



For purposes of (a) and (b) above, Compensation shall be limited by Code Section
401(a)(17).


If the Employer's contributions and allocations otherwise required under the
defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer's total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.


The minimum contribution applies to all of the Employer's defined contribution
plans in the aggregate which are Top-heavy Plans. A minimum contribution under a
profit sharing plan shall be made without regard to whether or not the Employer
has profits.


If a person who is otherwise entitled to a minimum contribution above is also
covered under another defined contribution plan of the Employer’s which is a
Top-heavy Plan during that same Plan Year, any additional contribution required
to meet the minimum above shall be provided in this Plan.


If a person who is otherwise entitled to a minimum contribution above is also
covered under a defined benefit plan of the Employer's that is a Top-heavy Plan
during that same Plan Year, the minimum benefits for him shall not be
duplicated. The defined benefit plan shall provide an annual benefit for him on,
or adjusted to, a straight life basis equal to the lesser of:


 
(c)
2 percent of his average compensation multiplied by his years of service, or



 
(d)
20 percent of his average compensation.



Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.


For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement shall not apply in determining if the
minimum contribution requirement has been met, but shall apply in determining
the minimum contribution required. Matching contributions, as defined in Code
Section 401(m), shall be taken into account for purposes of satisfying the
minimum contribution requirements of Code Section 416(c)(2) and the Plan.
Matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code Section
401(m).


The requirements of this section shall be met without regard to any Social
Security contribution.









RESTATEMENT JANUARY 1, 2011
89
ARTICLE XI  (7-10182)



 
 

--------------------------------------------------------------------------------

 

By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan's
legal and tax implications.




Executed this __________ day of _______________________________________,
_________.




CAPITOL BANCORP LIMITED




By:     _________________________________________




_________________________________________
Title




□ By my signature above, I hereby execute this Plan on behalf of each Adopting
Employer identified in Appendix A.









RESTATEMENT JANUARY 1, 2011
90
PLAN EXECUTION  (7-10182)
Subtype Cycle



 
 

--------------------------------------------------------------------------------

 

APPENDIX A


ADOPTING EMPLOYERS


NAME                                                                       DATE
OF ADOPTION (OF 401(k) PLAN)


Capitol National Bank                                             December 26,
1997


Michigan Commerce Bank                                     December 26, 1997


Bank of Tucson                                                       January 1,
1998


Central Arizona Bank                                              January 1,
1998


Southern Arizona Community Bank                     January 1, 1999


Sunrise Bank of Arizona                                         July 1, 1999


Sunrise Bank of Albuquerque                               January 1, 2001


Bank of Las Vegas                                                   February 14,
2002


First Carolina State Bank                                        July 1, 2004


Bank of Michigan                                                    July 1, 2005


Summit Bank of Kansas City                                 January 1, 2006


Capitol Wealth Inc.                                                 January 1,
2006


Community Bank of Rowan                                   February 21, 2006


Evansville Commerce Bank                                    July 1, 2006


Bank of Maumee                                                      October 2,
2006


1st Commerce Bank                                                  October 18,
2006


BAIA                                                                        
August 1, 2007


High Desert Bank                                                    September
26, 2007


Bank of Feather River                                             November 6,
2007


Bank of Fort Bend                                                   December 10,
2007


Bank of Las Colinas                                                December 13,
2007


Mountain View Bank of Commerce                      February 8, 2008


Pisgah Community Bank                                        May 15, 2008
 










RESTATEMENT JANUARY 1, 2011
91
APPENDIX A  (7-10182)



 
 

--------------------------------------------------------------------------------

 

Capitol Capital                                                          May 18,
2008


Sunrise Bank (CA)                                                   April 8,
2010


Indiana Community Bank                                       April 12, 2010


Bank of the Northwest                                            April 12, 2010


Sunrise Bank (GA)                                                   July 30,
2010


Access Bidco                                                           January
1, 2011
 
 
 
 
 









RESTATEMENT JANUARY 1, 2011
92
APPENDIX A  (7-10182)



 
 

--------------------------------------------------------------------------------

 
